Exhibit 10.6

TABLE OF CONTENTS

 

     Page  

1.      PARTIES:

     1   

2.      PREMISES:

     1   

3.      USE:

     1   

A.     Permitted Uses:

     1   

B.     Uses Prohibited:

     1   

C.     Advertisements and Signs:

     2   

D.     Covenants, Conditions and Restrictions:

     2   

E.     Sustainability Requirements:

     2   

4.      TERM AND RENTAL:

     2   

A.     Term; Base Monthly Rent:

     2   

5.      SECURITY DEPOSIT:

     3   

A.     Amount and Purpose:

     3   

B.     Requirements of Letter of Credit:

     4   

6.      ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

     5   

A.     Delivery and Acceptance:

     5   

B.     Condition Upon Surrender:

     5   

C.     Failure to Surrender:

     6   

7.      ALTERATIONS & ADDITIONS:

     6   

A.     General Provisions:

     6   

B.     Free From Liens:

     7   

C.     Compliance With Governmental Regulations:

     7   

D.     Insurance Requirements:

     8   

8.      MAINTENANCE OF PREMISES:

     8   

A.     Landlord’s Obligations:

     8   

B.     Tenant’s Obligations:

     8   

C.     Obligations Regarding Reimbursable Operating Costs:

     9   

D.     Reimbursable Operating Costs:

     10   

E.     Tenant’s Allocable Share:

     11   

F.      Waiver of Liability:

     11   

9.      INSURANCE:

     12   

A.     Tenant’s Use:

     12   

B.     Landlord’s Insurance:

     12   

C.     Tenant’s Insurance:

     12   

D.     Waiver:

     13   

10.    TAXES:

     13   

11.    UTILITIES:

     13   

12.    TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

     13   

A.     Use of Hazardous Materials:

     13   

B.     Tenant’s Indemnity Regarding Hazardous Materials:

     14   

C.     Notice of Release or Violation:

     15   

D.     Remediation Obligations:

     16   

E.     Environmental Monitoring:

     16   

 

-i-



--------------------------------------------------------------------------------

13.    TENANT’S DEFAULT

     16   

A.     Events of Default

     16   

B.     Remedies:

     17   

C.     Right to Re-enter:

     17   

D.     Continuation of Lease:

     18   

E.     No Termination:

     18   

F.      Non-Waiver:

     18   

G.     Performance by Landlord:

     18   

H.     Habitual Default:

     18   

14.    LANDLORD’S LIABILITY:

     19   

A.     Limitation on Landlord’s Liability:

     19   

B.     Limitation on Tenant’s Recourse:

     19   

C.     Indemnification of Landlord:

     19   

15.    DESTRUCTION OF PREMISES:

     20   

A.     Landlord’s Obligation to Restore:

     20   

B.     Limitations on Landlord’s Restoration Obligation:

     20   

16.    CONDEMNATION:

     21   

17.    ASSIGNMENT OR SUBLEASE:

     21   

A.     Consent by Landlord:

     21   

B.     Assignment or Subletting Consideration:

     22   

C.     No Release:

     23   

D.     Reorganization of Tenant:

     23   

E.     Permitted Transfers

     24   

F.      Effect of Default:

     24   

G.     Conveyance by Landlord:

     24   

H.     Successors and Assigns:

     25   

I.       Sublease Requirements:

     25   

18.    OPTION TO EXTEND THE LEASE TERM:

     25   

A.     Grant and Exercise of Option:

     25   

B.     Determination of Fair Market Rental:

     26   

C.     Resolution of a Disagreement over the Fair Market Rental:

     26   

D.     Personal to Tenant:

     27   

19.    GENERAL PROVISIONS:

     27   

A.     Attorney’s Fees:

     27   

B.     Authority of Parties:

     27   

C.     Brokers:

     27   

D.     Choice of Law:

     28   

E.     ARBITRATION OF DISPUTES:

     28   

F.      Entire Agreement:

     29   

G.     Entry by Landlord:

     29   

H.     Estoppel Certificates:

     29   

I.       Exhibits:

     29   

J.      Interest:

     29   

K.     Modifications Required by Lender:

     30   

L.     No Presumption Against Drafter:

     30   

M.    Notices:

     30   

N.     Property Management:

     30   

O.     Rent:

     30   

 

-ii-



--------------------------------------------------------------------------------

P.      Representations:

     30   

Q.     Rights and Remedies:

     30   

R.     Severability:

     30   

S.      Submission of Lease:

     31   

T.     Subordination:

     31   

U.     Survival of Indemnities:

     31   

V.     Time:

     31   

W.    Transportation Demand Management Programs:

     31   

X.     Waiver of Right to Jury Trial:

     32   

Y.     General:

     32   

EXHIBIT “A”—Premises & Building

     34   

EXHIBIT “B”—Project

     35   

 

-iii-



--------------------------------------------------------------------------------

Lease between

SI 25 LLC and OCZ Technology Group, Inc.

 

1. PARTIES:

THIS LEASE, is entered into on this 22 day of March, 2011, (“Effective Date”)
between SI 25 LLC, a California Limited Liability Company, whose address is
10600 North De Anza Boulevard, Suite 200, Cupertino, CA 95014 and OCZ Technology
Group, Inc., a Delaware Corporation, whose address is 6373 San Ignacio, San
Jose, California hereinafter called respectively Landlord and Tenant. Landlord
and Tenant are collectively referred to in this Lease as the “Parties”.

2. PREMISES:

Landlord hereby leases to Tenant, and Tenant hires from Landlord those certain
Premises situated in the City of San Jose, County of Santa Clara, State of
California, commonly known and designated as 6373 San Ignacio. For purposes of
this Lease, the building (“Building”) on the Premises is deemed to be 82,144
rentable square feet including parking for approximately 291 cars as outlined in
red on Exhibit “A”. Subject to compliance with the rules and regulations
promulgated by Landlord from time to time for the Project (if any), from and
after the Commencement Date (defined below), Tenant shall be permitted to have
access to the entire Premises 24 hours per day, 7 days a week unless such access
is prohibited, limited or restricted by any governmental law, ordinance, rule or
regulation, damage or destruction or condemnation or due to an emergency.

Tenant shall also have the nonexclusive right to use all common area (“Common
Area”) including but not limited to parking areas and structures, landscaping,
sidewalks, service areas and other common facilities. The Building and Common
Area are situated within a project site shared with 3 additional buildings owned
by Landlord as outlined in Exhibit “B” attached hereto (“Project”).

3. USE:

A. Permitted Uses:

Tenant shall use the Premises as permitted under applicable zoning laws only for
the following purposes and shall not change the use of the Premises without the
prior written consent of Landlord: Office, research and development, marketing,
light manufacturing, ancillary storage and other incidental uses. Tenant shall
use only the number of parking spaces allocated to Tenant under this Lease. All
commercial trucks and delivery vehicles shall (i) be parked at the rear of the
Building, (ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Project, and (iii) permitted to remain
within the Project only so long as is reasonably necessary to complete the
loading and unloading. Landlord reserves the right to impose such additional
rules and regulations as Landlord deems reasonably necessary to operate the
Project in a manner which protects the quite enjoyment of all tenants in the
Project. Landlord makes no representation or warranty that any specific use of
the Premises desired by Tenant is permitted pursuant to any Laws (as defined in
Section 7.C below).

B. Uses Prohibited:

Tenant shall not commit or suffer to be committed on the Premises or any portion
of the Project any waste, nuisance, or other act or thing which may disturb the
quiet enjoyment of any other tenant or user of in the Project, nor allow any
sale by auction or any other use of the Premises for an unlawful purpose. Tenant
shall not (i) damage or overload the electrical, mechanical or plumbing systems
of the Premises, (ii) attach, hang or suspend anything from the ceiling, walls
or columns of the Building in excess of the load limits for which such ceiling,
walls or columns are designed, or set any load on the floor in excess of the
load limits for which such floors are designed, or (iii) generate dust, fumes or
waste products which create a fire or health hazard or damage the Premises or
any

 

 

-1-



--------------------------------------------------------------------------------

portion of the Project, including without limitation the soils or ground water
in or around the Project. No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any nature, or any waste
materials, refuse, scrap or debris, shall be stored upon or permitted to remain
on any portion of the Premises outside of the Building by Tenant’s or Tenant’s
Agents (defined below) without Landlord’s prior approval, which approval may be
withheld in its sole and absolute discretion.

C. Advertisements and Signs:

Tenant shall not place or permit to be placed, in, upon or about the Premises
any signs not approved by the city and other governing authority having
jurisdiction. Tenant will not place or permit to be placed upon the Premises any
signs, advertisements or notices without the written consent of Landlord as to
type, size, design, lettering, coloring and location, which consent will not be
unreasonably withheld. Any sign placed on the Premises shall be removed by
Tenant, at its sole cost, prior to the expiration or sooner termination of the
Lease, and Tenant shall repair, at its sole cost, any damage or injury to the
Premises caused thereby, and if not so removed, then Landlord may have same so
removed at Tenant’s expense.

Notwithstanding the foregoing (other than the removal obligations), Tenant shall
be permitted to keep the existing Building-top, monument and “eyebrow” signage
currently existing on the exterior of the Building.

D. Covenants, Conditions and Restrictions:

This Lease is subject to the effect of (i) any covenants, conditions,
restrictions, easements, mortgages or deeds of trust, ground leases, rights of
way of record and any other matters or documents of record; and (ii) any zoning
laws of the city, county and state where the Building is situated (collectively
referred to herein as “Restrictions”) and Tenant will conform to and will not
violate the terms of any such Restrictions.

E. Sustainability Requirements:

As used in this Lease, “Sustainability Requirements” means any and all Laws
relating to any “green building” or other environmental sustainability practices
and requirements now or hereafter in effect or imposed by any governmental
authority or applicable Laws from time to time (“Sustainability Requirements”).
Without limiting the scope of any Sustainability Requirements that may be in
effect from time to time, Tenant acknowledges that Sustainability Requirements
may address whole-building or premises operations, construction issues,
maintenance issues and other issues, including without limitation requirements
relating to: chemical use; indoor air quality; energy and water efficiency;
recycling programs; interior and exterior maintenance programs; systems upgrades
to meet green or sustainable building energy, water, air quality, and lighting
performance standards; construction methods and procedures; material purchases;
disposal of garbage, trash, rubbish and other refuse and waste; and the use of
proven energy and carbon reduction measures. Neither Tenant nor Tenant’s Agents
shall use or operate the Premises in a manner that will cause any part of the
Project to be in non-compliance with any Sustainability Requirements in effect
from time to time.

4. TERM AND RENTAL:

A. Term; Base Monthly Rent:

The Lease term (“Lease Term”) shall be for Eighty-Four (84) months, commencing
on August 1, 2011 (the “Commencement Date”), and ending July 31, 2018
(“Expiration Date”). Notwithstanding the Parties’ agreement that the Lease Term
begins on the Commencement Date, this Lease and all of the obligations of
Landlord and Tenant shall be binding and in full force and effect from and after
the Effective Date. In addition to all other sums payable by Tenant under this
Lease, Tenant shall pay as base monthly rent (“Base Monthly Rent”) for the
Premises in accordance with the following schedule:

 

 

-2-



--------------------------------------------------------------------------------

8/1/2011-10/31/2011

   $ 0 * 

11/1/2011-7/31/2012

   $ 41,250   

8/1/2012-7/31/2013

   $ 50,700   

8/1/2013-7/31/2014

   $ 60,750   

8/1/2014-7/31/2015

   $ 69,001   

8/1/2015-7/31/2016

   $ 72,287   

8/1/2016-7/31/2017

   $ 74,751   

8/1/2017-7/31/2018

   $ 78,037   

 

* Base Monthly Rent and Reimbursable Operating Expenses shall be completely
abated for the first three (3) months of the Lease Term.

Base Monthly Rent shall be due in advance on or before the first day of each
calendar month during the Lease Term. All sums payable by Tenant under this
Lease shall be paid to Landlord in lawful money of the United States of America,
without offset or deduction and except as otherwise expressly provided in this
Lease without prior notice or demand, at the address specified in Section 1 of
this Lease or at such place or places as may be designated in writing by
Landlord during the Lease Term. Base Monthly Rent for any period less than a
calendar month shall be a pro rata portion of the monthly installment based on
the number of days in the partial calendar month; provided that if this Lease
terminates due to Tenant’s default, Tenant shall not be relieved of the
obligation to pay future accruing rent, and the provisions of Section 13 shall
control. On the Commencement Date, Tenant shall pay to Landlord the sum of
Forty-One Thousand Two Hundred Fifty Dollars ($41,250) as a deposit to be
applied against the Base Monthly Rent for the fourth month of the Lease Term.

5. SECURITY DEPOSIT:

A. Amount and Purpose:

Concurrently with Tenant’s execution of this Lease, Tenant shall provide
Landlord an irrevocable standby letter of credit (as replaced or amended
pursuant to this Section 5, the “Letter of Credit”) in the amount of Sixty-Two
Thousand Dollars ($62,000) in a form, containing terms, issued by a lending
institution, and drawable in a

location all reasonably acceptable to Landlord (the Letter of Credit and all
proceeds thereof, and all other sums paid to Landlord in substitution of the
foregoing, being referred to as the “Security Deposit”). If Tenant defaults with
respect to any provisions of the Lease, including but not limited to (i) the
provisions relating to payment of Base Monthly Rent or other charges in default,
or any other amount which Landlord may spend or become obligated to spend by
reason of Tenant’s default, or (ii) breach of any of Tenant’s obligations under
this Section 5, Landlord shall be entitled to draw the full amount of the Letter
of Credit at any time by certifying the occurrence of such default to the
issuer; thereafter, the Security Deposit shall be in the form of cash held by
Landlord. Tenant’s failure to timely comply with its obligations under this
Section 5 shall constitute a material default of Tenant, for which no notice or
opportunity to cure shall apply or be required before Landlord is entitled to
draw the full amount of the Letter of Credit. The Security Deposit shall be held
by Landlord as security for the faithful performance by Tenant of every term,
covenant and condition of this Lease applicable to Tenant, and not as prepayment
of rent. Landlord may, but shall not be obligated to, and without waiving or
releasing Tenant from any obligation under this Lease, use, apply or retain the
whole or any part of the Security Deposit reasonably necessary for the payment
of any amount which Landlord may spend by reason of Tenant’s default or as
necessary to compensate Landlord for any loss or damage which Landlord may
suffer by reason of Tenant’s default, including without limitation loss of
future rents due under this Lease upon termination of this Lease due to a
default by Tenant and other damages recoverable under California Civil Code
Section 1951.2. Landlord shall not be deemed a trustee of the Security Deposit
or any other funds held by Landlord, and Landlord shall not be required to keep
the Security Deposit or any such other funds separate from its general funds.
The Security Deposit and such other funds shall not bear interest for the
benefit of Tenant. If Tenant shall default more than three (3) times in any
twelve (12) month period, irrespective of whether or not such default is cured,
then the Letter of Credit or cash Security Deposit held by Landlord shall,
within ten (10) days after demand by Landlord, be increased by Tenant to an
amount equal to three (3) times the Base Monthly Rent then payable.

 

 

-3-



--------------------------------------------------------------------------------

B. Requirements of Letter of Credit:

Tenant shall keep the Letter of Credit in effect during the entire Lease Term,
as the same may be extended, plus a period of four (4) weeks following the
Expiration Date. At least thirty (30) days prior to expiration of any Letter of
Credit, the term thereof shall be renewed or extended for a period of at least
one (1) year. If the issuer of the Letter of Credit becomes insolvent, is closed
or is placed in receivership, or if Landlord is notified that the Letter of
Credit will not be honored, or if there is a material negative change in the
issuer’s credit rating or ability to meet its obligations, then within five
(5) days after demand from Landlord, Tenant shall deliver to Landlord a new
Letter of Credit issued by a lending institution acceptable to Landlord in
Landlord’s reasonable discretion, and otherwise meeting the requirements of this
Section 5. In the event Landlord draws against the Letter of Credit and the
Security Deposit reverts to a cash Security Deposit held by Landlord, Tenant
shall replenish the remaining Security Deposit such that the aggregate amount of
Security Deposit available to Landlord at all times during the Lease Term is the
amount of the Security Deposit originally required, as the same may be required
to be increased as provided below. If at any time while a Letter of Credit is
held as a Security Deposit, Tenant is a Debtor (as defined in Section 101(13) of
the Bankruptcy Code) under any case or filing, then, anything in this Section 5
to the contrary notwithstanding, Landlord shall not be required to give Tenant
written notice of and/or opportunity to cure or grace period to cure any default
under this Lease prior to Landlord drawing upon the Letter of Credit following
Tenant’s failure to perform any of its obligations under this Lease. If Tenant
performs every provision of this Lease to be performed by Tenant, the Security
Deposit shall be returned to Tenant within thirty (30) days after the Expiration
Date and surrender of the Premises to Landlord in the condition required by this
Lease, less any amount deducted in accordance with this Section 5, together with
Landlord’s written notice itemizing the amounts and purposes for such deduction.
Tenant hereby waives California Civil

Code Section 1950.7, or any similar law now or hereafter in effect (including,
without limitation, any federal law) which may have the effect of limiting the
circumstances under which Landlord would be allowed to use or apply the Security
Deposit or amount that could be so used or applied, or imposing a deadline for
the return of the Security Deposit. In the event of termination of Landlord’s
interest in this Lease, Landlord shall have the right to deliver the Letter of
Credit or cash Security Deposit to Landlord’s successor in interest in the
Premises and thereupon be relieved of further responsibility with respect to the
Letter of Credit or cash Security Deposit. Upon termination or transfer of
Landlord’s interest in the Lease, within five (5) days after request by Landlord
or Landlord’s successor, Tenant shall either cause the Letter of Credit to be
amended to name Landlord’s successor as the party entitled to draw down on the
Letter of Credit and deliver such amendment to the requesting party, or shall
obtain and deliver to the requesting party a new Letter of Credit naming
Landlord’s successor as the party entitled to draw on the Letter of Credit and
otherwise meeting the requirement of this Section 5. Landlord shall have the
right to pledge the Letter of Credit or otherwise grant a security interest
therein to Landlord’s lenders, and shall have the right to deliver the Letter of
Credit or all or any portion of any cash Security Deposit to Landlord’s lenders
in connection therewith, provided the Letter of Credit or cash Security Deposit
shall only be used in accordance with, and shall continue to be governed by, the
terms and provisions of this Section 5. At Landlord’s election, within ten
(10) days after request by Landlord, Tenant shall either cause the Letter of
Credit to be amended to name Landlord’s lenders as the beneficiary or as a
co-beneficiary with Landlord, and/or as a co-signer of any certification
presented for a draw down of the Letter of Credit, and to incorporate other
changes to the Letter of Credit reasonably requested by Landlord or Landlord’s
lenders, or shall obtain a new Letter of Credit to effectuate such changes and
otherwise meeting the requirements of this Section 5. If a new Letter of Credit
is delivered to Landlord as required by this Section 5.B, the old Letter of
Credit shall be promptly returned to Tenant. If Landlord or a designated lender
rightfully attempts to draw on the Letter of Credit but does not receive the
full

 

 

-4-



--------------------------------------------------------------------------------

amount requested in cash, Tenant shall within five (5) days after demand from
Landlord, deposit with Landlord cash in the amount of the deficiency.

 

6. ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

A. Delivery and Acceptance:

On the Commencement Date, Landlord shall deliver and Tenant shall accept
possession of the Premises and enter into occupancy of the Premises on the
Commencement Date. By accepting possession, Tenant acknowledges that it has had
an opportunity to conduct, and has conducted, such inspections of the Premises
as it deems necessary to evaluate its condition. Except as otherwise
specifically provided herein, Tenant agrees to accept possession of the Premises
in its then existing condition, subject to all Restrictions and without
representation or warranty by Landlord. Tenant’s taking possession of any part
of the Premises shall be deemed to be an acceptance of any work of improvement
done by Landlord in such part as complete and in accordance with the terms of
this Lease except for “Punch List” type items of which Tenant has given Landlord
written notice prior to the time Tenant takes possession. At the time Landlord
delivers possession of the Premises to Tenant, Landlord and Tenant shall
together execute an acceptance agreement. Landlord shall have no obligation to
deliver possession, nor shall Tenant be entitled to take occupancy, of the
Premises until such acceptance agreement has been executed, and Tenant’s
obligation to pay Base Monthly Rent and all other rent due under this Lease
shall not be excused or delayed because of Tenant’s failure to execute such
acceptance agreement.

Notwithstanding the foregoing or anything else to the contrary contained in this
Lease, on the Commencement Date, Landlord shall deliver to Tenant in good
operating condition and repair: (i) the load bearing walls, foundations, roof
and other structural elements of the entire Premises (the “Structural
Components”); (ii) the air conditioning, ventilation and heating systems
(“HVAC”) for the entire Premises and (iii) the plumbing, elevator, electrical
systems, fire

sprinkler system, and lighting system for the second floor of the Premises. Any
failure of the foregoing to be in such condition on delivery shall be promptly
remedied by Landlord, at Landlord’s sole cost and expense, provided that Tenant
notifies Landlord of such failure within ninety (90) days following the
Commencement Date and such failure was not caused by Tenant or Tenant’s Agents.

B. Condition Upon Surrender:

Tenant further agrees on the expiration or sooner termination of this Lease, to
surrender the Premises to Landlord in good condition and repair, excepting
normal wear and tear, damage by casualty and maintenance, repair and replacement
obligations that are the responsibility of Landlord hereunder. In this regard,
“normal wear and tear” shall be construed to mean wear and tear caused to the
Premises by the natural aging process which occurs in spite of prudent
application of the best standards for maintenance, repair, replacement, and
janitorial practices, and does not include items of neglected or deferred
maintenance. In any event, Tenant shall cause the following to be done prior to
the Expiration Date or sooner termination of this Lease: (i) all interior walls
shall be painted or cleaned so that they appear freshly painted, (ii) all tiled
floors shall be cleaned and waxed, (iii) all carpets shall be cleaned and
shampooed, (iv) all broken, marred, stained or nonconforming acoustical ceiling
tiles shall be replaced, (v) all cabling placed above the ceiling by Tenant or
Tenant’s contractors shall be removed, (vi) all windows shall be washed,
(vii) the HVAC system shall be serviced by a reputable and licensed service firm
and left in “good operating condition and repair”, which condition shall be so
certified by such firm, and (viii) the plumbing and electrical systems and
lighting shall be placed in good order and repair (including replacement of any
burned out, discolored or broken light bulbs, ballasts, or lenses). On or before
the Expiration Date or sooner termination of this Lease, Tenant shall remove all
its personal property and trade fixtures from the Premises. All property and
trade fixtures not so removed shall be deemed as abandoned by Tenant. Tenant
shall ascertain from Landlord and Landlord shall inform Tenant, at the time
Landlord grants its consent to any

 

 

-5-



--------------------------------------------------------------------------------

Alteration (as defined in Section 7 below) to be made by Tenant, whether
Landlord desires to have any Alterations made by Tenant (as defined in Section 7
below) removed and the Premises or any parts thereof restored to a standard open
office plan with materials and finishes consistent with the other open office
areas of the Premises, or to cause Tenant to surrender all Alterations in place
to Landlord. If Landlord fails to specify, at the time of its consent, whether
any Alteration is to be removed upon the Expiration Date, then Landlord shall be
deemed to have required its removal, unless otherwise specified in writing to
Tenant. If Landlord does require removal, Tenant shall, at Tenant’s sole cost
and expense, remove such Alterations as Landlord requires and shall repair and
restore said Premises or such parts thereof before the Expiration Date or sooner
termination of this Lease. Such repair and restoration shall include causing the
Premises to be brought into compliance with all applicable building codes and
laws in effect at the time of the removal, repair and restoration to the extent
such compliance is necessitated by the removal, repair and restoration work.
Notwithstanding the foregoing or anything else to the contrary contained in this
Lease, Tenant shall not be required to remove any of Alterations existing in the
Premises as of the Commencement Date, as shown on As-Built Plans of the Premises
delivered to Landlord on or before the Commencement Date.

C. Failure to Surrender:

If the Premises are not surrendered at the Expiration Date or sooner termination
of this Lease in the condition required by Section 6.C and other provisions of
this Lease, Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord, and hold Landlord and Landlord’s trustees, beneficiaries,
shareholders, directors, officers, members, employees, partners, affiliates,
agents, successors and assigns (collectively “Landlord Related Parties”)
harmless from and against all claims, liabilities, obligations, penalties,
fines, actions, losses, damages, costs or expenses (including without limitation
reasonable attorneys fees) resulting from delay by Tenant in so surrendering the
Premises including, without limitation, any claims made by any succeeding tenant
founded

on such delay and costs incurred by Landlord in returning the Premises to the
required condition, plus interest thereon at the Agreed Interest Rate. If Tenant
remains in possession of the Premises after the Expiration Date or sooner
termination of this Lease without Landlord’s consent, such hold over shall not
constitute a renewal or extension of the Lease Term, Tenant’s continued
possession shall be on the basis of a tenancy at sufferance, and Tenant shall be
liable to Landlord for the reasonable rental value of the Premises (which shall
in no event be less than one hundred fifty percent (150%) of the Base Monthly
Rent due in the month preceding the earlier termination or Expiration Date, as
applicable) plus all other amounts payable by Tenant under this Lease. In
addition, if Tenant holds over without Landlord’s consent, Tenant shall
indemnify, defend with counsel reasonably acceptable to Landlord, and hold
Landlord and the Landlord Related Parties harmless from and against all claims,
liabilities, obligations, penalties, fines, actions, losses, damages, costs or
expenses (including without limitation reasonable attorneys fees) resulting from
delay by Tenant in timely surrendering the Premises. If Tenant holds over after
the Expiration Date or sooner termination of this Lease with Landlord’s consent,
such holding over shall be construed as a month to month tenancy, at one hundred
fifty percent (150%) of the Base Monthly Rent for the month preceding expiration
or sooner termination of this Lease in addition to all other rent due under this
Lease, and shall otherwise be on the terms and conditions of this Lease, except
those provisions relating to the Lease Term and any options to extend or renew,
which provisions shall be of no further force and effect. This provision shall
survive the termination or expiration of the Lease.

7. ALTERATIONS & ADDITIONS:

A. General Provisions:

Tenant shall not make, or suffer to be made, any alteration or addition to the
Premises (“Alterations”), or any part thereof, without obtaining Landlord’s
prior written consent, not to be unreasonably withheld, conditioned or delayed;
provided, however, that Tenant shall be permitted to make Alterations, following
ten (10) business days notice to Landlord, but without

 

 

-6-



--------------------------------------------------------------------------------

Landlord’s prior consent, to the extent that such Alterations (i) do not affect
the Building systems or equipment, (ii) are not visible from the exterior of the
Building, and (iii) cost less than $50,000.00 for a particular job of work and
less than $250,000.00 per year in the aggregate. With respect to any Alterations
for which Landlord’s consent is required, Tenant shall deliver to Landlord the
proposed architectural and structural plans for all such Alterations at least
fifteen (15) days prior to the start of construction. If such Alterations affect
the structure of the Building, Tenant additionally agrees to reimburse Landlord
its reasonable out-of-pocket costs incurred in reviewing Tenant’s plans, not to
exceed $1,500. After obtaining Landlord’s consent, Tenant shall not proceed to
make such Alterations (a) until Tenant has obtained all required governmental
approvals and permits, and (b) if such Alterations cost in excess of $50,000,
then, upon Landlord’s request, provides Landlord reasonable security, in form
reasonably approved by Landlord, to protect Landlord against mechanics’ lien
claims. Tenant agrees to provide Landlord (i) not less than ten (10) days prior
written notice of the anticipated and actual start-date of the work, (ii) a
complete set of half-size (15” X 21”) vellum as-built drawings, and (iii) a
certificate of occupancy for the work upon completion of the Alterations. All
Alterations shall be constructed by a licensed general contractor in compliance
with all applicable Laws including, without limitation, all building codes,
Sustainability Requirements and the Americans with Disabilities Act of 1990 as
amended from time to time. Upon the Expiration Date or sooner termination of
this Lease, all Alterations, except movable furniture and trade fixtures, shall
become a part of the realty and belong to Landlord but shall nevertheless be
subject to removal by Tenant as provided in Section 6.C. Alterations which are
not deemed as trade fixtures include without limitation heating, lighting,
electrical systems, air conditioning, walls, carpeting, or any installation
which has become an integral part of the Premises. All Alterations shall be
maintained, replaced or repaired by Tenant at its sole cost and expense. In no
event shall Landlord’s approval of, or consent to, any contractor, Alterations,
or any plans, specifications and drawings for any Alterations constitute a
representation or warranty by Landlord of (i) the accuracy or completeness of

the plans, specifications, drawings and Alterations or the absence of design
defects or construction flaws therein, or the qualification of any person or
entity, or (ii) compliance with applicable Laws, and Tenant agrees that Landlord
shall incur no liability by reason of such approval or consent. Once any
Alterations begin, Tenant shall diligently and continuously pursue their
completion.

B. Free From Liens:

Tenant shall keep the Premises free from all liens arising out of work
performed, materials furnished, or obligations incurred by Tenant or claimed to
have been performed for or furnished to Tenant. In the event Tenant fails to
discharge any such lien within ten (10) business days after receiving notice of
the filing, Landlord shall immediately be entitled to discharge the lien at
Tenant’s expense and all resulting costs incurred by Landlord, including
attorney’s fees shall be due immediately from Tenant as additional rent.

C. Compliance With Governmental Regulations:

The term “Laws” or “Governmental Regulations” shall include all federal, state,
county, city or governmental agency laws, statutes, ordinances, codes,
standards, rules, requirements, regulations, Sustainability Requirements or
orders now in force or hereafter enacted, promulgated, or issued. The term also
includes government measures regulating or enforcing public access, traffic
mitigation, occupational, health, or safety standards for employers, employees,
landlords, or tenants. Tenant, at Tenant’s sole expense will comply with all
such Governmental Regulations applicable to the Premises or the Tenant’s use of
the Premises and shall make all repairs, replacements, alterations, or
improvements necessary to comply with said Governmental Regulations. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any action or proceeding against Tenant (whether Landlord be a party thereto or
not) that Tenant has violated any such law, regulation or other requirement in
its use of the Premises shall be conclusive of that fact as between Landlord and
Tenant. Tenant’s obligations pursuant to this

 

 

-7-



--------------------------------------------------------------------------------

Section 7.C shall include, without limitation, maintaining and restoring the
Premises and making structural and nonstructural alterations and additions to
the Premises, Building and Common Area in compliance and conformity with all
Laws and recorded documents to the extent required because of Tenant’s
particular use of the Premises or any work or Alteration made by or on behalf of
Tenant during the Lease Term. The foregoing shall include, without limitation,
compliance with and improvements required by the Americans With Disabilities Act
or any similar Laws, as they may be amended from time to time. Landlord’s
approval of any Alteration or other act by Tenant shall not be deemed to be a
representation by Landlord that said Alteration or act complies with applicable
Laws, and Tenant shall remain solely responsible for said compliance.
Notwithstanding the foregoing provisions of this Section 7.C, Landlord will be
responsible for causing the the Building and the Common Areas, to comply with
applicable Laws and Government Regulations as of the Commencement Date.

D. Insurance Requirements:

Tenant shall maintain during the course of construction of its Alterations, at
its sole cost and expense, builders’ risk insurance for the amount of the
completed value of the Alterations on an all-risk non-reporting form covering
all improvements under construction, including building materials, and other
insurance in amounts and against such risks as Landlord shall reasonably require
in connection with the Alterations. In addition to and without limitation on the
generality of the foregoing, Tenant shall ensure that its contractors procure
and maintain in full force and effect during the course of construction a “broad
form” commercial general liability and property damage policy of insurance
naming Landlord, Tenant, any property manager designated by Landlord and
Landlord’s lenders as additional insureds. The minimum limit of coverage of the
aforesaid policy shall be in the amount of not less than One Million Dollars
($1,000,000.00) per occurrence and One Million Dollars ($1,000,000.00) annual
aggregate, and shall contain a severability of interest clause or a cross
liability endorsement. If Commercial General Liability Insurance or other form
with a

general aggregate limit is used, either the general aggregate limit shall apply
separately to this project/location or the general aggregate limit shall be
twice the required occurrence limit.

8. MAINTENANCE OF PREMISES:

A. Landlord’s Obligations:

Landlord at its sole cost and expense, shall maintain in good condition, order,
and repair, and replace as and when necessary, the structural components of the
Building including the foundation, exterior load bearing walls and roof
structure, except that the cost to repair any damage caused by Tenant or
Tenant’s Agents shall be paid for by Tenant to the extent the cost of repair is
not fully paid to Landlord from available insurance proceeds.

Landlord shall also operate, manage and maintain (including, without limitation,
contracting for regular maintenance and service), and replace as and when
necessary, (i) the Common Area in such manner reasonably determined by Landlord,
(ii) the parking lot and all underground utility facilities servicing the
Premises, (iii) all waterscape, landscaping and shrubbery, and (iv) exterior
window washing; and to the extent Tenant elects not to maintain and repair, and
replace as and when necessary, the following: (1) the Building’s automatic fire
extinguisher equipment, (2) elevator equipment, and (3) the Building’s roof
membrane system. The cost of the foregoing, to the extent undertaken by
Landlord, shall be part of Reimbursable Operating Costs (defined in
Section 8.D).

B. Tenant’s Obligations:

Tenant shall clean, maintain, repair and replace when necessary the Building and
every part thereof, except to the extent Landlord is required by Section 8.A. to
maintain the same or undertake the following as Reimbursable Operating Costs (as
defined in Section 8.D below), through regular inspections and servicing,
including but not limited to the following: (i) all plumbing and sewage
facilities serving the Premises, (ii) all heating ventilating and air
conditioning facilities and equipment serving the

 

 

-8-



--------------------------------------------------------------------------------

Premises, (iii) all fixtures, interior walls, floors, carpets and ceilings,
(iv) all windows, door entrances, plate glass and glazing systems including
caulking, and skylights (other than exterior window washing), and (v) all
electrical facilities and equipment. All wall surfaces and floor tile are to be
maintained in an as good a condition as when Tenant took possession free of
holes, gouges, or defacements. With respect to item (ii) above, Tenant shall
provide Landlord a copy of a service contract between Tenant and a licensed
service contractor providing for periodic maintenance of all such systems or
equipment in conformance with the manufacturer’s recommendations. Tenant shall
provide Landlord a copy of such preventive maintenance contracts and paid
invoices for the recommended work if requested by Landlord. To the extent that
any item in (i) through (v) above is determined by Landlord to be for the
benefit of more than one (1) tenant or occupant of the Building or Project,
Landlord shall assume the obligation to clean, maintain, repair and replace the
same as Reimbursable Operating Costs (as defined in Section 8.D below) and
Tenant shall have no obligation to clean, maintain, repair or replace such item.
Tenant shall arrange for and pay directly for regular janitorial service for the
Premises.

 

  C. Obligations Regarding Reimbursable Operating Costs:

In addition to the direct payment by Tenant of expenses as provided in
Section 8.B, 9, 10 and 11 of this Lease, Tenant agrees to reimburse Landlord for
Tenant’s Allocable Share (as defined in Section 8.E below) of Reimbursable
Operating Costs (as defined in Section 8.D below) resulting from Landlord
payment of expenses related to the Building or Project which are not otherwise
paid by Tenant directly. Landlord shall have the right to periodically provide
Tenant with a written estimate of Reimbursable Operating Costs for the next
twelve (12) months and Tenant shall thereafter, until Landlord revises such
estimate, pay to Landlord as additional rental, along with its Base Monthly
Rent, one twelfth of Tenant’s Allocable Share of the Reimbursable Operating
Costs as estimated by Landlord. Within ninety (90) days after the end of each
calendar year during the Term

Landlord shall deliver to Tenant a statement (“Annual Statement”) in which
Landlord shall set forth the actual expenditures for Reimbursable Operating
Costs for such calendar year and Tenant’s Allocable Share thereof. The Annual
Statement shall be certified by an authorized officer of Landlord to be correct.
If the Annual Statement shows that Tenant’s payments of estimated Reimbursable
Operating Costs exceeded Tenant’s actual obligation in respect of such calendar
year, Landlord shall accompany said Annual Statement with a payment to Tenant of
the amount of such excess. If the Annual Statement shows that Tenant’s payments
of estimated Reimbursable Operating Costs were less than its actual obligation
in respect of such calendar year, Tenant shall pay said difference to Landlord
within thirty (30) days of Tenant’s receipt of the Annual Statement.

Provided no event of default exists hereunder and Tenant has timely paid the
amount set forth in the applicable Annual Statement, Tenant, through an
independent certified public accounting firm hired by Tenant on a non-contingent
fee basis, shall have the right, during regular business hours, at the
management office for the Project, and after giving at least thirty (30) days’
advance written notice to Landlord, to commence to have Landlord’s books and
records related to Reimbursable Operating Costs for the subject Lease year
reviewed. Any review of a particular Lease year’s Reimbursable Operating Costs
must be completed within ninety (90) days after Tenant’s receipt of the
applicable Annual Statement. In the event the results of the review of records
reveals that Tenant was overcharged with respect to Reimbursable Operating Costs
for the preceding Lease year, then Tenant shall be credited the overage
applicable to Tenant against Tenant’s subsequent installment of rent or other
payments due to Landlord under the Lease. In the event that such results show
that Tenant has underpaid its obligations for a preceding period, the amount of
such underpayment shall be paid by Tenant to Landlord within thirty (30) days of
such determination. All costs and expenses of any such review shall be paid by
Tenant; provided, however, that if the amount of Reimbursable Operating Costs
were overstated by Landlord by more than ten percent (10%), Landlord shall
reimburse Tenant for the commercially reasonable, out of pocket expense incurred
by Tenant in connection with Tenant’s review.

 

 

-9-



--------------------------------------------------------------------------------

D. Reimbursable Operating Costs:

For purposes of calculating Tenant’s Allocable Share of Building and Project
costs, the term “Reimbursable Operating Costs” is defined as all costs and
expenses which are incurred by Landlord in connection with ownership and
operation of the Building or the Project in which the Premises are located,
together with such additional facilities as may be determined by Landlord to be
reasonably desirable or necessary to the ownership and operation of the Building
and/or Project. All costs and expenses shall be determined in accordance with
generally accepted accounting principles which shall be consistently applied
(with accruals appropriate to Landlord’s business). Reimbursable Operating Costs
shall include, but not be limited to, the following to the extent the obligation
therefor is not that of Tenant under the provisions of Section 8.B above:
(i) common area utilities, including water, power, telephone, heating, lighting,
air conditioning, ventilating, and Building utilities to the extent not
separately metered; (ii) common area maintenance and service agreements for the
Building and/or Project and the equipment therein, including without limitation,
common area janitorial services, alarm and security services, exterior window
cleaning, and maintenance of the sidewalks, landscaping, waterscape, roof
membrane, parking areas, driveways, service areas, mechanical rooms, elevators,
and the building exterior; (iii) insurance premiums and costs, including without
limitation, the premiums and cost of fire, casualty and liability coverage and
rental abatement and, if required by Landlord’s Mortgagee (defined below) or
elected by Tenant, earthquake insurance applicable to the Building or Project;
(iv) repairs, replacements and general maintenance (excluding repairs and
general maintenance paid by proceeds of insurance or by Tenant or other third
parties other than as Reimbursable Operating Costs, and repairs or alterations
attributable solely to tenants of the Building or Project other than Tenant);
(v) all real estate taxes and assessment installments or other impositions or
charges which may be levied on

the Building or Project, upon the occupancy of the Building or Project and
including any substitute or additional charges which may be imposed during, or
applicable to the Lease Term including real estate tax increases due to a sale,
transfer or other change of ownership of the Building or Project, as such taxes
are levied or appear on the City and County tax bills and assessment rolls, but
excluding the actual transfer tax; (vi) costs of complying with Sustainability
Requirements; (vii) deductibles under insurance policies, up to $50,000 (or such
other commercially reasonable amount); (viii) capital expenditures, which shall
be amortized over their useful lives as reasonably determined by Landlord,
together with interest on the unpaid portion of such expenditure at the Agreed
Interest Rate; and any of items (i) through (vi) in Section 8.B above to the
extent Landlord has elected to assume with respect thereto the obligations for
cleaning, maintenance, repair and/or replacement.

Notwithstanding the foregoing, Reimbursable Operating Costs hereunder shall not
include: (1) charges for electricity, water or other utilities or services and
applicable taxes to the extent Tenant is obligated to pay the same directly
pursuant to other provisions of this Lease, or to the extent any other tenant,
occupant, person or other party directly reimburses Landlord (other than as a
Reimbursable Operating Cost or on the basis of its proportionate share thereof);
(2) commissions, concessions, allowances, tenant improvements, advertising and
other expenses incurred in connection with preparing, staging and leasing space
in the Project; (3) depreciation and costs required to be capitalized in
accordance with generally accepted accounting practices, except for amortization
of capital costs as provided above; (4) costs for which reimbursement is
received from Landlord’s insurer, under warranty, by condemnation or by other
third party; (5) ground rental payments or payments of mortgage fees, interest
and/or principal; (6) the cost of initial design and construction of the Project
and repair of defects associated therewith; (7) costs, fines or penalties
incurred due to a violation by Landlord of any applicable Law or a violation of
any other tenant leases at the Project; (8) any cost representing an amount paid
to a person, firm, corporation or other entity controlled by or related to
Landlord to the extent materially in

 

 

-10-



--------------------------------------------------------------------------------

excess of the amount which would have been paid in an arms-length negotiation
under then-current market conditions; (9) Landlord’s general overhead except to
the extent reasonably attributable and allocated, if appropriate, to the
operation and management of the Project; (10) costs of acquiring and securing
sculptures, paintings and other works of art; (11) charitable or political
contributions; (12) bad debt loss, rent loss, or reserves for bad debts or rent
loss; (13) the costs of abating or removing Hazardous Materials (defined below)
that (A) existed at the Premises or Project prior to the Commencement Date,
(B) migrated thereon after the Commencement Date due to no fault of Tenant or
any of Tenant’s Agents, or (C) were brought to the Premises or Project by
Landlord or any Landlord Related Party (defined below); and (14) legal fees and
costs incurred in connection with the negotiation of leases or disputes with
other tenants of the Project, a violation of law by Landlord or Landlord’s
agents, employees or contractors, or the sale, transfer, financing or
re-financing of the Project.

Landlord shall have no obligation to provide guard services or other security
measures for the benefit of the Project. Tenant assumes all responsibility for
the protection of Tenant and Tenant’s Agents from acts of third parties;
provided, however, that nothing contained herein shall prevent Landlord, at its
sole option, from providing security measures for the Project. This is a “Net”
Lease, meaning that Base Monthly Rent is paid to Landlord absolutely net of all
costs and expenses, except only those costs which this Lease expressly states
shall be paid by Landlord at Landlord’s sole cost. The provision for payment of
Reimbursable Operating Costs by means of monthly payment of Tenant’s Allocable
Share of Building and/or Project Costs is intended to pass on to Tenant and
reimburse Landlord for all costs of operating and managing the Building and/or
Project, other than those costs which this Lease expressly states shall be paid
by Landlord at Landlord’s sole cost. If less than one hundred percent of the
Building and other Project buildings is leased at any time during the Lease
Term, Landlord shall adjust Reimbursable Operating Costs to equal Landlord’s
reasonable estimate of what Reimbursable Operating Costs would be had one
hundred percent (100%) of the Building and the other Project buildings been
leased.

E. Tenant’s Allocable Share:

For purposes of prorating Reimbursable Operating Costs which Tenant shall pay,
Tenant’s Allocable Share of Reimbursable Operating Costs shall be computed by
multiplying the Reimbursable Operating Costs by a fraction, the numerator of
which is the rentable square footage of the Premises and the denominator of
which is either (i) the total rentable square footage of the Building if the
service or cost is allocable only to the Building, or (ii) the total rentable
square footage of the buildings in the Project if the service or cost is
allocable to the entire Project, or (iii) the total rentable square footage of
the premises of those tenant’s or occupants that Landlord determines to be
benefiting from such service or facility. Tenant’s obligation to share in
Reimbursable Operating Costs shall be adjusted to reflect the Lease Commencement
and Expiration Dates and is subject to recalculation in the event of expansion
or contraction of the rentable square footage of the Building or Project.
Notwithstanding the foregoing or anything else to the contrary contained in the
Lease, for purposes of calculating the Reimbursable Operating Costs, the
rentable square footage of the Premises shall be deemed to be 55,000 for months
1-12, and then 82,144 for the remainder of the Lease Term.

F. Waiver of Liability:

Failure by Landlord to perform any defined services, or any cessation thereof,
when such failure is caused by accident, breakage, repairs, strikes, lockout or
other labor disturbances or labor disputes of any character or by any other
cause, similar or dissimilar, shall not render Landlord liable to Tenant in any
respect, including damages to either person or property, nor be construed as an
eviction of Tenant, nor cause an abatement of rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof. Should any equipment or
machinery utilized in supplying the services listed herein break down or for any
cause cease to function properly, upon receipt of written notice from Tenant of
any deficiency or failure of any services, Landlord shall use reasonable
diligence

 

 

-11-



--------------------------------------------------------------------------------

to repair the same promptly, but Tenant shall have no right to terminate this
Lease and shall have no claim for rebate of rent or damages on account of any
interruptions in service occasioned thereby or resulting therefrom. Tenant
waives the provisions of California Civil Code Sections 1941 and 1942 concerning
the Landlord’s obligation of tenantability and Tenant’s right to make repairs
and deduct the cost of such repairs from the rent, and any similar Law now or
hereafter in effect. Landlord shall not be liable for a loss of or injury to
person or property, however occurring, through or in connection with or
incidental to furnishing, or its failure to furnish, any of the foregoing.

9. INSURANCE:

A. Tenant’s Use:

Tenant shall not use or permit the Premises, or any part thereof, to be used for
any purpose other than that for which the Premises are hereby leased; and no use
of the Premises shall be made or permitted, nor acts done, which will cause an
increase in premiums or a cancellation of any insurance policy covering the
Premises or any part thereof, nor shall Tenant sell or permit to be sold, kept,
or used in or about the Premises, any article prohibited by the standard form of
fire insurance policies. Tenant shall, at its sole cost, comply with all
requirements of any insurance company or organization necessary for the
maintenance of reasonable fire and commercial general liability insurance
covering the Premises and appurtenances.

B. Landlord’s Insurance:

Landlord agrees to purchase and keep in force All Risk and fire insurance in an
amount equal to the replacement cost of the Building excluding any improvements
made by Tenant not typically required for office uses (“Specialized Tenant
Improvements”) or Alterations as determined by Landlord’s insurance company’s
appraisers. In addition, if required by its Mortgagee or if Tenant elects,
Landlord may elect to purchase insurance coverage for perils including
earthquake, flood and/or terrorist acts, in amounts and with deductibles
reasonably determined by Landlord and acceptable to Mortgagee and Tenant.
Landlord may also maintain a policy of (i)

commercial general liability insurance insuring Landlord (and such others
designated by Landlord) against liability for personal injury, bodily injury,
death and damage to property occurring or resulting from an occurrence in, on or
about the Premises or Project in an amount as Landlord determines is reasonably
necessary for its protection, and (ii) rental loss insurance covering a twelve
(12) month period. Tenant agrees to pay Landlord as additional rent, within ten
(10) business days after written invoice to Tenant, Tenant’s Allocable Share of
the amount of any deductible under such policy, provided that if damage is
confined to the Premises, Tenant shall pay the entire deductible to Landlord;
provided, however, Tenant’s portion of any deductible shall not exceed $50,000
(or such other commercially reasonable amount). It is understood and agreed that
Tenant’s obligation under this Section 9.B will be prorated to reflect the Lease
Commencement and Expiration Dates.

C. Tenant’s Insurance:

Tenant agrees, at its sole cost, to insure its personal property, trade
fixtures, Specialized Tenant Improvements and Alterations against damage for
their full replacement value (without depreciation). Said insurance shall
provide All Risk and fire coverage equal to the replacement cost of said
property. The property insurance provided by Tenant as required by this
paragraph shall be carried in favor of Landlord and Tenant as their respective
interests may appear and shall provide that any loss to Alterations shall be
adjusted with and be payable to both Landlord and Tenant. Tenant shall deliver a
copy of the policy and renewal certificate to Landlord. Tenant agrees, at its
sole cost, to obtain and maintain throughout the Lease Term Commercial General
Liability insurance for occurrences within the Project with a combined single
limit of not less than Five Million Dollars ($5,000,000.00) and worker’s
compensation insurance with limits as required by Law. Tenant’s liability
insurance shall be primary insurance containing a cross-liability endorsement,
and shall provide coverage on an “occurrence” rather than on a “claims made”
basis. All such insurance shall provide for severability of interests; shall
provide that an act or omission of one of the named (additional)

 

 

-12-



--------------------------------------------------------------------------------

insureds shall not reduce or avoid coverage to the other named (additional
insureds). Tenant shall name Landlord and Landlord’s lenders as additional
insureds and shall deliver a copy of the policies and renewal certificates to
Landlord. All insurance policies required under this Section 9.C shall endeavor
to provide for thirty (30) days’ prior written notice to Landlord of any
cancellation, termination, or reduction in coverage. Notwithstanding the above,
Landlord retains the right to have Tenant provide other forms of insurance which
may be reasonably required to cover future risks.

D. Waiver:

Landlord and Tenant hereby waive all tort, contract or other rights each may
have against the other on account of any loss or damage sustained by Landlord or
Tenant, as the case may be, or to the Premises or its contents, which may arise
from any risk covered by their respective insurance policies (or which would
have been covered had such insurance policies been maintained in accordance with
this Lease) as set forth above; provided that such waiver shall be effective
only to the extent permitted by the insurance covering such loss. The Parties
shall each obtain from their respective insurance companies a waiver of any
right of subrogation which said insurance company may have against Landlord or
Tenant, as the case may be.

10. TAXES:

Tenant shall be liable for and shall pay as additional rent, prior to
delinquency, all taxes and assessments levied against Tenant’s personal property
and trade or business fixtures. All real estate taxes shall be prorated to
reflect the Lease Commencement and Expiration Dates. If, at any time during the
Lease Term a tax, excise on rents, business license tax or any other tax,
however described, is levied or assessed against Landlord as a substitute or
addition, in whole or in part, for taxes assessed or imposed on land or
buildings, Tenant shall pay and discharge its pro rata share of such tax or
excise on rents or other tax before it becomes delinquent; except that this
provision is not intended to cover net income taxes, documentary stamp or
transfer tax, inheritance, gift or estate tax imposed upon Landlord. In the

event that a tax is placed, levied, or assessed against Landlord and the taxing
authority takes the position that Tenant cannot pay and discharge its pro rata
share of such tax on behalf of Landlord, then at Landlord’s sole election,
Landlord may demand from Tenant, as additional rent, the exact amount of such
tax and Tenant shall pay such increase. If by virtue of any application or
proceeding brought by Landlord, there results a reduction in the assessed value
of the Premises during the Lease Term, Tenant agrees to pay Landlord a fee
consistent with the fees charged by a third party appeal firm for such services,
not to exceed $1,500.

11. UTILITIES:

Tenant shall arrange for and pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises or any other
portion of the Project, and in such event Tenant shall not be entitled to
abatement or reduction of any portion of Base Monthly Rent or any other amount
payable under this Lease.

Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than five (5) consecutive business
days, after notice from Tenant to Landlord, by a service interruption caused by
the gross negligence or willful misconduct of Landlord or Landlord’s agents or
employees, then, as Tenant’s sole remedy, Base Monthly Rent shall abate for the
period beginning on the day immediately following such 5-business-day period and
ending on the day such service interruption ends, but only in proportion to the
percentage of the rentable square footage of the Premises made untenantable or
inaccessible.

12. TOXIC WASTE AND ENVIRONMENTAL

DAMAGE:

A. Use of Hazardous Materials:

Without the prior written consent of Landlord, neither Tenant, nor any subtenant
of

 

 

-13-



--------------------------------------------------------------------------------

the Premises (of any tier in the chain of title) or any of Tenant’s or such
subtenant’s agents, employees, representatives, affiliates, architects,
contractors (including without limitation subcontractors of all tiers),
suppliers, vendors, subtenants, licensees or invitees (collectively “Tenant’s
Agents”), shall cause or permit any Hazardous Materials, as defined below, to be
generated, brought onto, used, stored, created, released or disposed of in or
about the Premises or Project, except that Tenant may use and store (i) those
substances set forth on Exhibit “C” attached hereto, and (ii) small quantities
of common household cleaners and office supplies on the Premises provided such
use and storage is in strict compliance with all Environmental Laws, as defined
below. As used herein, the term “Hazardous Materials” shall mean any and all
substances, materials or wastes (whether liquid, solid or gaseous), which are a
pollutant or contaminant, or which are hazardous, toxic, ignitable, reactive,
corrosive, dangerous, harmful or injurious, or which present a risk to public
health or the environment, or which are or may become regulated by or under the
authority of any Environmental Laws, as defined below, including, without
limitation, asbestos or asbestos containing materials, petroleum products,
pesticides, polychlorinated biphenyls, flammable explosives, radioactive
materials and urea formaldehyde. As used herein, the term “Environmental Laws”
shall mean any present or future federal, state or local Laws, whether common
law, statute, rule, regulation or ordinance, judgment, order, or other
governmental restriction, guideline, listing or requirement, relating to the
environment or any Hazardous Materials, including without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §6901 et seq., and applicable provisions of the California Health and
Safety Code and the California Water Code, all as heretofore or hereafter may be
amended from time to time. As used in this Section 12, the phrase “by anyone
else at the Premises with the permission of Tenant” assumes that Tenant has used
commercially reasonable efforts to secure the Premises from trespassers and
intruders.

In order to obtain consent, Tenant shall deliver to Landlord its written
proposal describing the Hazardous Materials to be brought onto the Premises,
measures to be taken for storage and disposal thereof, and safety measures to be
employed to prevent pollution or contamination of the air, soil, surface and
ground water. Landlord’s approval may be withheld in its reasonable judgment. In
the event Landlord consents to Tenant’s use of Hazardous Materials on the
Premises or such consent is not required, Tenant represents and warrants that it
shall comply with all Governmental Regulations applicable to Hazardous Materials
including doing the following: (i) adhere to all reporting and inspection
requirements imposed by Federal, State, County or Municipal Laws and provide
Landlord a copy of any such reports or agency inspections; (ii) obtain and
provide Landlord copies of all necessary permits required for the use and
handling of Hazardous Materials on the Premises; (iii) enforce Hazardous
Materials handling and disposal practices consistent with industry standards;
(iv) surrender the Premises and Project free from any and all Hazardous
Materials generated, brought, used, stored, created, released, or disposed of by
Tenant or Tenant’s Agents or by anyone else at the Premises with the permission
of Tenant (other than Landlord or Landlord’s agents, employees or contractors)
coming onto the Premises; and (v) properly close the facility with regard to
Hazardous Materials including the removal or decontamination of any process
piping, mechanical ducting, storage tanks, containers, or trenches which have
come into contact with Hazardous Materials and obtaining a closure certificate
from the local administering agency prior to the Expiration Date or sooner
termination of this Lease.

B. Tenant’s Indemnity Regarding Hazardous

Materials:

Tenant shall, at its sole cost and expense and with counsel reasonably
acceptable to Landlord, indemnify, defend and hold harmless Landlord and the
Landlord Related Parties from and against any and all claims, liabilities,
obligations, penalties, fines, actions, losses, damages, costs or expenses
(including without limitation reasonable attorneys fees) incurred or suffered
arising from

 

 

-14-



--------------------------------------------------------------------------------

generating, bringing, using, storing, creating, releasing or disposing of
Hazardous Materials in or about the Premises or Project by Tenant or Tenant’s
Agents, or by anyone else coming onto the Premises with the permission of Tenant
(other than Landlord or Landlord’s agents, employees and contractors), or the
violation of any Governmental Regulation or Environmental Laws by Tenant or
Tenant’s Agents or by anyone else coming onto the Premises with the permission
of Tenant (other than Landlord or Landlord’s agents, employees or contractors).
This indemnification, defense and hold harmless obligation applies whether or
not the concentrations of any such Hazardous Materials exceed applicable maximum
contaminant or action levels or any governmental agency has issued a cleanup
order. Tenant’s indemnification, defense, and hold harmless obligations include,
without limitation, the following: (i) claims, liabilities, costs or expenses
resulting from or based upon administrative, judicial (civil or criminal) or
other action, legal or equitable, brought by any private or public person under
present or future Laws, including Environmental Laws; (ii) claims, liabilities,
costs or expenses pertaining to the assessment and identification, monitoring,
cleanup, containment, or removal of Hazardous Materials from soils, riverbeds or
aquifers including the provision of an alternative public drinking water source;
(iii) losses attributable to diminution in the value of the Premises, Building
or Project (iv) loss or restriction of use of rentable space in the Building or
Project; (v) material adverse effect on the marketing of any space in the
Building or Project; and (vi) all other liabilities, obligations, penalties,
fines, claims, actions (including remedial or enforcement actions of any kind
and administrative or judicial proceedings, orders or judgments), damages
(including consequential and punitive damages), and costs (including attorney,
consultant, and expert fees and expenses) resulting from the release or
violation. Notwithstanding anything to the contrary contained in the foregoing,
Tenant shall have no liability or responsibility with respect to Hazardous
Materials (a) present at or about the Premises, Building or Project prior to the
Commencement Date and not introduced by Tenant or Tenant’s Agents, (b) that
emanate onto the Premises, Building or Project from outside thereof that are not
the responsibility of Tenant or

Tenant’s Agents under this Section 12, or (c) that are introduced to the
Premises, Building or Project by Landlord, any Landlord Related Party or other
tenants of the Building or Project. This Section 12.B shall survive the
expiration or termination of this Lease.

C. Notice of Release or Violation:

If, during the Lease Term (including any extensions), Tenant becomes aware of
(i) any actual or threatened release of a Hazardous Materials on, under or about
the Premises or Project or (ii) any inquiry, investigation, proceeding, claim,
notice or order by any private or public person or entity regarding the presence
of Hazardous Materials on, under or about the Premises or Project, including
without limitation alleged violations of Environmental Laws by Tenant or
Tenant’s Agents, Tenant shall give Landlord written notice of the release or
investigation within five (5) days after learning of it and shall simultaneously
and thereafter furnish Landlord with copies of any claims, notices of violation,
reports, or other writings received by Tenant concerning the release or
investigation. In the event of an actual release of Hazardous Materials, Tenant
shall also give Landlord immediate verbal notice of such release. In the event
of any release on or into the Premises or any portion of the Project or into the
soil or ground water under the Premises, the Building or the Project of any
Hazardous Materials used, treated, stored or disposed of by Tenant or Tenant’s
Agents or by anyone else at the Premises or Project with the permission of
Tenant (other than Landlord or Landlord’s agents, employees or contractors)
coming onto the Premises, Tenant agrees to comply, at its sole cost, with all
laws, regulations, ordinances and orders of any federal, state or local agency
relating to the monitoring or remediation of such Hazardous Materials. In the
event of any such release of Hazardous Materials Tenant shall immediately give
verbal and follow-up written notice of the release to Landlord, and Tenant
agrees to meet and confer with Landlord and any lender designated by Landlord to
attempt to eliminate and mitigate any financial exposure to such lender and
resultant exposure to Landlord under California Code of Civil Procedure
Section 736(b) as a result of such release, and promptly to

 

 

-15-



--------------------------------------------------------------------------------

take reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Project has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
Laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under 12.B of this Lease to indemnify, defend and hold
Landlord and the Landlord Related Parties harmless. Tenant shall provide
Landlord prompt written notice of Tenant’s monitoring, cleanup and remedial
steps. In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 12.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by mediation and/or arbitration pursuant to this Lease.

D. Remediation Obligations:

In the event of any release on, under or about the Premises or the Project of
any Hazardous Materials generated, brought onto, used, stored, created or
disposed of by Tenant or Tenant’s Agents or by anyone else at the Premises or
Project with the permission of Tenant (other than Landlord or Landlord’s agents,
employees or contractors) coming onto the Premises, Tenant shall, at its sole
cost, promptly take all necessary and appropriate actions, in compliance with
applicable Environmental Laws, to remove or remediate such Hazardous Materials,
whether or not any governmental agency has issued a cleanup order, so as to
return the Premises and Project to the condition that existed before the
introduction of such Hazardous Materials. Tenant shall obtain Landlord’s written
consent prior to implementing any proposed removal or remedial action, provided,
however, that Tenant shall be entitled to respond immediately to an emergency
without first obtaining Landlord’s written consent. Nothing in the preceding

sentence shall in any way eliminate, modify or reduce the obligation of Tenant
under 12.B of this Lease to indemnify, defend and hold Landlord and the Landlord
Related Parties harmless.

E. Environmental Monitoring:

Landlord and its agents shall have the right to inspect, investigate, sample and
monitor the Premises, including any air, soil, water, ground water, or to
conduct any other sampling or testing, digging, drilling or analysis, to
determine whether Tenant is complying with the terms of this Section 12. If
Landlord discovers that Tenant is not in compliance with the terms of this
Section 12, any costs incurred by Landlord in determining Tenant’s non
compliance, including attorneys’, consultants’ and experts’ fees, shall be due
and payable by Tenant to Landlord within five (5) days following Landlord’s
written demand therefor.

13. TENANT’S DEFAULT

A. Events of Default

The occurrence of any of the following shall constitute a material default and
breach of this Lease by Tenant: (i) Tenant’s failure to pay the Base Monthly
Rent or any other payment due under this Lease (including additional rent) by
the date such amount is due, which failure continues for five (5) days past due,
(ii) the abandonment or vacation of the Premises by Tenant in excess of thirty
(30) consecutive days; (iii) Tenant’s failure to observe and perform any other
required provision of this Lease, where such failure continues for thirty
(30) days after written notice from Landlord, except that if this Lease
expressly provides that no notice or cure is required for a breach or default to
exist then such thirty (30) day notice and cure period shall not apply;
(iv) Tenant’s making of any general assignment for the benefit of creditors;
(v) the filing by or against Tenant of a petition to have Tenant adjudged a
bankrupt or of a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within thirty (30) days after the filing); (vi) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the

 

 

-16-



--------------------------------------------------------------------------------

Premises or of Tenant’s interest in this Lease, where possession is not restored
to Tenant within thirty (30) days; (vii) the attachment, execution or other
judicial seizure of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease, where such seizure is not discharged
within thirty (30) days; or (viii) the occurrence of any other event described
as a default elsewhere in this Lease or any amendment thereto regardless of
whether such event is defined as a material default and breach of this Lease in
this Section 13.

B. Remedies:

In the event of any default by Tenant, then in addition to other remedies
available to Landlord at law or in equity, Landlord shall have the immediate
option to terminate this Lease and all rights of Tenant hereunder by giving
written notice of such intention to terminate. In the event Landlord elects to
so terminate this Lease, Landlord may recover from Tenant all the following:
(i) the worth at time of award of any unpaid rent which had been earned at the
time of such termination; (ii) the worth at time of award of the amount by which
the unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss for the same period that Tenant
proves could have been reasonably avoided; (iii) the worth at time of award of
the amount by which the unpaid rent for the balance of the Lease Term after the
time of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; (iv) any other amount necessary to compensate Landlord for
all detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom; including the following: (x) expenses for repairing, altering
or remodeling the Premises for purposes of reletting, (y) broker’s fees,
advertising costs or other expenses of reletting the Premises, and (z) costs of
carrying the Premises such as taxes, insurance premiums, utilities and security
precautions; and (v) at Landlord’s election, such other amounts in addition to
or in lieu of the foregoing as may be permitted by applicable California law.
The term “rent”, as used in this Lease, is defined as the minimum monthly
installments of Base Monthly

Rent and all other sums required to be paid by Tenant pursuant to this Lease,
all such other sums being deemed as additional rent due hereunder. As used in
(i) and (ii) above, “worth at the time of award” shall be computed by allowing
interest at a rate equal to the greater of the following (the “Agreed Interest
Rate”) (i) the discount rate of the Federal Reserve Bank of San Francisco plus
five (5%) percent per annum, as of the twenty-fifty (25th) day of the month
immediately preceding Tenant’s default, on advances to member banks under
Section 13 and 13(a) of the Federal Reserve Act, as now in effect or hereafter
from time to time amended, or (ii) ten percent (10%) per annum. As used in
(iii) above, “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one (1%) percent. Furthermore, in the event of a default as
described in clause (iv), (v), (vi) or (vii) in Section 13.A above, Landlord
reserves the right to compensation for all damages and costs incurred by
Landlord as a result of Tenant’s default, including without limitation those
based upon a tort claim or contractual claim, and without any cap other than
that imposed by the United States Bankruptcy Code (as amended, and as
interpreted by case law, the “Code”) with respect to rent, as defined in the
Code. Tenant hereby waives the protection of any limitation in the Code imposed
upon such damages to the extent such waiver is enforceable under the Code, and
Tenant hereby agrees that the Security Deposit may be retained by Landlord for
purposes of compensation for any and all tort or contractual or other claims by
Landlord against Tenant. Any obligation Landlord may have to mitigate damages
upon a termination due to Tenant’s default shall not include the obligation to
relet the Premises if Landlord has other comparable available space within the
Building or Project.

C. Right to Re-enter:

In the event of any such default by Tenant, Landlord shall have the right, after
terminating this Lease, to re-enter the Premises and remove all persons and
property in accordance with applicable law. Such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant, and disposed of by Landlord, in any manner permitted by law.

 

 

-17-



--------------------------------------------------------------------------------

D. Continuation of Lease:

If Landlord does not elect to terminate this Lease as provided in Section 13.B
above, then the provisions of California Civil Code Section 1951.4, (Landlord
may continue the Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due if Tenant has a right to sublet and assign,
subject only to reasonable limitations) as amended from time to time, shall
apply, this Lease shall continue in effect, and Landlord may enforce all of its
rights and remedies under this Lease, including without limitation, the right to
recover payment of rent as it becomes due.

E. No Termination:

Neither efforts by Landlord to mitigate damages caused by a breach or default of
Tenant, nor acts of maintenance or preservation or efforts to relet the Premises
shall constitute an election by Landlord to terminate the Lease or a termination
of Tenant’s right to possession of the Premises.

F. Non-Waiver:

Landlord may accept Tenant’s payments without waiving any rights under this
Lease, including rights under a previously served notice of default. No payment
by Tenant or receipt by Landlord of a lesser amount than any installment of rent
due shall be deemed as other than payment on account of the amount due. If
Landlord accepts payments after serving a notice of default, Landlord may
nevertheless commence and pursue an action to enforce rights and remedies under
the previously served notice of default without giving Tenant any further notice
or demand. Furthermore, the Landlord’s acceptance of rent from the Tenant when
the Tenant is holding over without express written consent does not convert
Tenant’s tenancy from a tenancy at sufferance to a month to month tenancy. No
waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy for the violation of that provision, even if that
violation continues or is repeated. Any waiver by Landlord

of any provision of this Lease must be in writing. Such waiver shall affect only
the provision specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute acceptance of the surrender
of the Premises by Tenant before the Expiration Date. Only written notice from
Landlord to Tenant of acceptance shall constitute such acceptance of surrender
of the Premises. Landlord’s consent to or approval of any act by Tenant which
requires Landlord’s consent or approvals shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.
The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenants, or may, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenants

G. Performance by Landlord:

If Tenant fails to perform any obligation required under this Lease or by Laws,
Landlord in its sole and absolute discretion may, without notice, without
waiving any rights or remedies and without releasing Tenant from its obligations
hereunder, perform such obligation, in which event Tenant shall pay Landlord as
additional rent all sums paid by Landlord in connection with such substitute
performance, including interest at the Agreed Interest Rate within ten (10) days
of Landlord’s written notice for such payment.

H. Habitual Default:

The provisions of Section 13 notwithstanding, the Parties agree that if Tenant
shall have defaulted in the performance of any (but not necessarily the same)
term or condition of this Lease for three (3) or more times during any twelve
(12) month period during the Lease Term, then such conduct shall, at the
election of the Landlord, represent a separate event of default which cannot be
cured by Tenant. Tenant

 

 

-18-



--------------------------------------------------------------------------------

acknowledges that the purpose of this provision is to prevent repetitive
defaults by Tenant, which work a hardship upon Landlord and deprive Landlord of
Tenant’s timely performance under this Lease.

14. LANDLORD’S LIABILITY:

A. Limitation on Landlord’s Liability:

In the event of Landlord’s failure to perform any of its covenants or agreements
under this Lease, Tenant shall give Landlord written notice of such failure and
shall give Landlord thirty (30) days to cure or commence to cure such failure
prior to any claim for breach or resultant damages, provided, however, that if
the nature of the default is such that it cannot reasonably be cured within the
30-day period, Landlord shall not be deemed in default if it commences within
such period to cure, and thereafter diligently prosecutes the same to
completion. In addition, upon any such failure by Landlord, Tenant shall give
notice by registered or certified mail to any person or entity with a security
interest in the Premises (“Mortgagee”) that has provided Tenant with notice of
its interest in the Premises, and shall provide Mortgagee a reasonable
opportunity to cure such failure, including such time to obtain possession of
the Premises by power of sale or judicial foreclosure, if such should prove
necessary to effectuate a cure. Tenant agrees that each of the Mortgagees to
whom this Lease has been assigned is an express third-party beneficiary hereof.
Tenant waives any right under California Civil Code Section 1950.7 or any other
present or future law to the collection of any payment or deposit from Mortgagee
or any purchaser at a foreclosure sale of Mortgagee’s interest unless Mortgagee
or such purchaser shall have actually received and not refunded the applicable
payment or deposit. Tenant further waives any right to terminate this Lease and
to vacate the Premises on Landlord’s default under this Lease. Tenant’s sole
remedy on Landlord’s default is an action for damages or injunctive or
declaratory relief; provided, however, Landlord and the Landlord Related Parties
shall not be liable to Tenant for any consequential damages suffered or incurred
by Tenant on account of Landlord’s default including, without limitation, on
account of lost profits or the interruption of

Tenant’s business. Tenant hereby agrees that Landlord shall not be liable for
injury to Tenant’s business or any loss of income therefrom or for damage to the
goods, wares, merchandise, or other property of Tenant, Tenant’s employees,
invitees, customers, or any other person in or about the Premises or the
Project, nor shall Landlord be liable for injury to the person of Tenant,
Tenant’s employees, agents, contractors, or any other person in or about the
Premises or Project, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water, or rain, or from the breakage, leakage,
obstruction, or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning, or lighting fixtures, or from any other cause, whether said
damage or injury results from conditions arising upon the Premises or upon other
portions of the Project or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant. Landlord shall not be liable for any damages arising
from any act or neglect of any other tenant, occupant, or user of the Project,
nor from the failure of Landlord to enforce the provisions of any other lease of
the Project.

B. Limitation on Tenant’s Recourse:

If Landlord is a corporation, trust, partnership, joint venture, unincorporated
association or other form of business entity, then the obligations of Landlord
shall not constitute personal obligations of the Landlord Related Parties.
Tenant shall have recourse only to the interest of Landlord in the Premises for
the satisfaction of the obligations of Landlord and shall not have recourse to
any other assets of Landlord for the satisfaction of such obligations.

C. Indemnification of Landlord:

As a material part of the consideration rendered to Landlord, Tenant hereby
waives all claims against Landlord for damages to goods, wares and merchandise,
and all other personal property in, upon or about said Premises and for injuries
to persons in or about said Premises or Project, from any cause arising at any
time to the fullest extent permitted by law, and, except to the extent due to
the negligence or willful misconduct

 

 

-19-



--------------------------------------------------------------------------------

of Landlord or any Landlord Related Party, Tenant shall indemnify, defend with
counsel reasonably acceptable to Landlord and hold Landlord and the Landlord
Related Parties harmless from and against all claims, liabilities, obligations,
penalties, fines, actions, losses, damages, costs or expenses (including without
limitation reasonable attorneys fees) incurred or suffered arising from the use
or occupancy of the Premises or any part of the Project by Tenant or Tenant’s
Agents, the acts or omissions of Tenant or Tenant’s Agents, Tenant’s breach of
this Lease, or any damage or injury to person or property from any cause,
including but not limited to the use or occupancy of the Premises or any part of
the Project by Tenant or Tenant’s Agents, the acts or omissions of Tenant or
Tenant’s Agents, Tenant’s breach of this Lease or from the failure of Tenant to
keep the Premises in good condition and repair as herein provided. Further, in
the event Landlord is made party to any litigation due to the acts or omission
of Tenant or Tenant’s Agents, Tenant shall indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord and the Landlord Related
Parties harmless from and against all claims, liabilities, obligations,
penalties, fines, actions, losses, damages, costs or expenses (including without
limitation reasonable attorneys fees) incurred in connection with such
litigation.

15. DESTRUCTION OF PREMISES:

A. Landlord’s Obligation to Restore:

In the event of damage or destruction of the Premises during the Lease Term
Landlord, and Tenant to the extent of its Specialized Tenant Improvements and
Alterations, shall repair the same to a similar condition to that which existed
prior to such damage or destruction. Such damage or destruction shall not annul
or void this Lease; however, Tenant shall be entitled to a proportionate
reduction of Base Monthly Rent while repairs are being made, such proportionate
reduction to be based upon the extent to which the repairs interfere with
Tenant’s business in the Premises, as reasonably determined by Tenant. In no
event shall Landlord be required to replace or restore Alterations, Specialized
Tenant Improvements or Tenant’s trade fixtures or

personal property. Tenant shall be obligated to replace and restore all
Specialized Tenant Improvements and Alterations.

B. Limitations on Landlord’s Restoration Obligation:

Notwithstanding the provisions of Section 15.A above, Landlord shall have no
obligation to repair or restore the Premises if any of the following occur:
(i) if Landlord reasonably estimates the repairs cannot be made in one hundred
eighty (180) days from the date of receipt of all governmental approvals
necessary under applicable Laws of State, Federal, County or Municipal
authorities, as reasonably determined by Landlord, (ii) if the holder of the
first deed of trust or mortgage encumbering the Building elects not to permit
the insurance proceeds payable upon damage or destruction to be used for such
repair or restoration, (iii) the damage or destruction is not fully covered by
the insurance maintained by Landlord, (iv) the damage or destruction occurs in
the last twenty four (24) months of the Lease Term, (v) Tenant is in default
pursuant to the provisions of Section 13 above, or (vi) Tenant has vacated the
Premises for more than ninety (90) days. In any such event Landlord may elect
either to (i) complete the repair or restoration, or (ii) terminate this Lease
by providing Tenant written notice of its election within sixty (60) days
following the damage or destruction. If Landlord elects to repair or restore,
this Lease shall continue in full force and effect. Tenant hereby waives the
benefits and rights provided to Tenant by the provisions of Civil Code Sections
1932 and 1933, or any similar Law now or hereafter in effect.

Notwithstanding the foregoing, Tenant shall have the option to terminate this
Lease: (i) if Landlord reasonably estimates the repairs cannot be made in one
hundred eighty (180) days from the date of damage or destruction, or (ii) the
damage or destruction occurs in the last twenty four (24) months of the Lease
Term. In any such event Tenant may terminate this Lease by providing Landlord
written notice of its election within fifteen (15) days following (a) with
respect to the preceding clause (i), receipt of Landlord’s repair estimate, or
(b) with respect to the preceding clause (ii), the damage or destruction.

 

 

-20-



--------------------------------------------------------------------------------

16. CONDEMNATION:

If any part of the Premises shall be taken for any public or quasi-public use,
under any statute or by right of eminent domain or private purchase in lieu
thereof, and only a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the day
before title vests in the condemnor or purchaser (“Vesting Date”) and Base
Monthly Rent payable hereunder shall be adjusted so that Tenant is required to
pay for the remainder of the Lease Term only such portion of Base Monthly Rent
as the value of the part remaining after such taking bears to the value of the
entire Premises prior to such taking, as reasonably determined by Landlord.
Further, in the event of such partial taking, Landlord shall have the option to
terminate this Lease as of the Vesting Date. If all of the Premises or such part
thereof be taken so that there does not remain a portion susceptible for
occupation hereunder, this Lease shall terminate on the Vesting Date. If part or
all of the Premises be taken, all compensation awarded upon such taking shall go
to Landlord, and Tenant shall have no claim thereto; except Landlord shall
cooperate with Tenant, without cost to Landlord, to recover compensation for the
unamortized cost of any Specialized Tenant Improvements and Alterations, or for
Tenant’s moving costs. Tenant hereby waives the provisions of California Code of
Civil Procedures Section 1265.130 and any similar Law now or hereafter in
effect, and the provisions of this Section 16 shall govern in the case of a
taking.

 

17. ASSIGNMENT OR SUBLEASE:

 

  A. Consent by Landlord:

Except as specifically provided in Section 17.E below, Tenant may not
voluntarily, involuntarily or by operation of law, assign, sell or otherwise
transfer all or any part of Tenant’s interest in this Lease or in the Premises,
cause or permit any part of the Premises to be sublet, occupied or used by
anyone other than Tenant, or permit any person to succeed to any interest in
this Lease or the Premises (all of the foregoing being a “Transfer”) without the
express written consent of Landlord, not to be unreasonably withheld. In the
event Tenant desires to effectuate

a Transfer, Tenant shall deliver to Landlord (i) executed counterparts of any
agreement and of all ancillary agreements with the proposed transferee,
(ii) current financial statements of the transferee covering the preceding three
years, (iii) the nature of the proposed transferee’s business to be carried on
in the Premises, (iv) a statement outlining all consideration to be given on
account of the Transfer, and (v) a current financial statement of Tenant.
Landlord may condition its approval of any Transfer on receipt of a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed Transfer. Landlord shall
have a ten (10) day period following receipt of all the foregoing within which
to notify Tenant in writing that Landlord elects to: (i) terminate this Lease as
to the portion of the Premises proposed to be transferred; (ii) permit Tenant to
Transfer such space to the named transferee on the terms and conditions set
forth in the notice; or (iii) refuse consent. If Landlord should fail to notify
Tenant in writing of such election within the 30-day period, Landlord shall be
deemed to have elected option (iii) above. In the event Landlord elects option
(i) above, this Lease shall expire with respect to such part of the Premises on
the date upon which the proposed Transfer was to commence, and from such date
forward, Base Monthly Rent shall be adjusted based on the proportion that the
rentable area of the Premises remaining bears to the total rentable area of the
Premises before exercise of Landlord’s election to terminate, and Tenant’s
Allocable Share of all other costs and charges shall be adjusted in accordance
with Section 8.E based upon the remaining rentable area of the Premises. In the
event Landlord does not elect option (i) above, Landlord’s consent to the
proposed Transfer shall not be unreasonably withheld, provided and upon the
condition that: (i) the proposed transferee is engaged in a business that is
limited to the use expressly permitted under this Lease; (ii) the proposed
transferee is a company with sufficient financial worth and management ability
to undertake the financial obligation of this Lease and Landlord has been
furnished with reasonable proof thereof; (iii) the proposed transfer

 

 

-21-



--------------------------------------------------------------------------------

agreement, if it is a sublease, conforms to the requirements of Section 17.I
below or if it is an assignment, is in a form reasonably satisfactory to
Landlord; (iv) the proposed Transfer will not result in there being greater than
two (2) subtenants or other occupants (not including employees) within the
Premises at any time during the Lease Term; (v) Tenant reimburses Landlord on
demand for any costs that may be incurred by Landlord in connection with said
Transfer, including the costs of making investigations as to the acceptability
of the proposed transferee and legal costs incurred in connection with the
granting or denial of any requested consent, not to exceed $1,500; and
(vi) Tenant shall not have advertised or publicized in any way the availability
of the Premises without prior notice to Landlord. In the event all or any one of
the foregoing conditions are not satisfied (without limiting other factors that
may be considered or conditions that may be imposed by Landlord in connection
with a requested Transfer), Landlord shall be considered to have acted
reasonably if it withholds its consent. Tenant shall not hypothecate, mortgage,
pledge or otherwise encumber Tenant’s interest in this Lease or the Premises or
otherwise use the Lease as a security device in any manner without the consent
of Landlord, (all of the foregoing being an “Hypothecation”) which consent
Landlord may withhold in its reasonable discretion. Tenant shall reimburse
Landlord on demand for any costs that may be incurred by Landlord in connection
with an Hypothecation, including legal costs incurred in connection with the
granting or denial of any requested consent, not to exceed $1,500. Landlord’s
consent to one or more Transfers or Hypothecations shall not operate to waive
Tenant’s obligation to obtain Landlord’s consent to other Transfers or
Hypothecations nor constitute consent to an assignment or other Transfer
following foreclosure of any permitted lien, mortgage or other encumbrance. If
Tenant is a corporation, limited liability company, unincorporated association,
partnership or other legal entity, the sale, assignment, cancellation,
surrender, exchange, conversion or any other transfer or hypothecation of any
stock, membership or other ownership interest in such entity (whether occurring
at one time or over a period of time) in the aggregate of more than fifty
percent (50%) (determined cumulatively) shall be

deemed an assignment of this Lease; in the case of a partnership, any withdrawal
or substitution (whether occurring at one time or over a period of time) of any
partners owning fifty percent (50%) or more (cumulatively) of the partnership,
or the dissolution of the partnership shall be deemed an assignment of this
Lease; provided that, subject to Section 17.D below the foregoing provisions of
this sentence shall not apply to (i) a transfer set forth in Section 17.E below,
(ii) a transfer of stock in a corporation whose stock is, or as a result of such
transfer becomes, publicly traded on a public stock exchange , or (iii) transfer
of stock or other ownership interest in connection with a bonafide financing or
capitalization for the benefit of Tenant. If Tenant is an entity, any sale of
all or substantially all of its assets shall be deemed an assignment of this
Lease, except as set forth in Section 17.E below. If Tenant is a corporation
whose stock is not publicly traded on a public stock exchange, any dissolution,
merger, consolidation or reorganization of Tenant shall be deemed a Transfer,
except as set forth in Section 17.E below. Tenant acknowledges and agrees that
the provision of this Section 17 are not unreasonable standards or conditions
for purposes of Section 1951.4 of the California Civil Code, as amended from
time to time, under bankruptcy laws, or for any other purpose.

 

  B. Assignment or Subletting Consideration:

Landlord and Tenant hereby agree that fifty percent (50%) of any rent or other
economic consideration (including without limitation, payments for trade
fixtures and personal property in excess of the fair market value thereof,
stock, warrants, and options) in excess of the Base Monthly Rent payable
hereunder (after deducting therefrom Reasonable Transfer Costs (defined below))
(i) realized by Tenant in connection with any Transfer by Tenant, and/or
(ii) realized by a subtenant or any other person or entity (other than Tenant)
(any such subtenant, person or entity being a “Subsequent Transferor”) in
connection with a sublease, assignment or other Transfer by such Subsequent
Transferor, shall be paid by Tenant to Landlord promptly after such amounts are
paid to Tenant or a Subsequent Transferor, regardless of the amount of subrent
the Subsequent Transferor pays to Tenant or any

 

 

-22-



--------------------------------------------------------------------------------

prior Subsequent Transferor. The foregoing shall not apply to a Permitted
Transfer. As used in this Section 17.B, “Reasonable Transfer Costs” shall mean
the following costs, to the extent reasonably incurred in connection with the
Transfer in question: (i) advertising costs and brokerage commissions payable to
unaffiliated third parties, and (ii) tenant improvement costs incurred solely in
connection with such Transfer. In the case of a Transfer other than an
assignment of Tenant’s entire interest in the Lease and Premises, Reasonable
Transfer Costs shall be amortized on a straight line basis, without interest,
over the initial term of the Transfer. Tenant’s obligation to pay over
Landlord’s portion of the consideration constitutes an obligation for additional
rent hereunder. The above provisions relating to Landlord’s right to terminate
the Lease and relating to the allocation of excess rent are independently
negotiated terms of the Lease which constitute a material inducement for the
Landlord to enter into the Lease, and are agreed by the Parties to be
commercially reasonable. No Transfer by Tenant shall relieve it of any
obligation under this Lease. Any Transfer which conflicts with the provisions of
this Lease shall be voidable by Landlord at any time following such Transfer.

 

  C. No Release:

Any Transfer shall be made only if and shall not be effective until the
transferee shall execute, acknowledge, and deliver to Landlord an agreement, in
form and substance reasonably satisfactory to Landlord, whereby the transferee
shall assume all the obligations of this Lease on the part of Tenant to be
performed or observed to the extent of the interest being transferred and shall
be subject to all the covenants, agreements, terms, provisions and conditions in
this Lease to the extent applicable to the interest being transferred.
Notwithstanding any Transfer and the acceptance of rent or other sums by
Landlord from any transferee, Tenant and any guarantor shall remain fully liable
for the payment of Base Monthly Rent and additional rent due, and to become due
hereunder, for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and for all acts and omissions of any transferee or any other person
claiming under

or through any transferee that shall be in violation of any of the terms and
conditions of this Lease, and any such violation shall be deemed a violation by
Tenant. Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord and hold Landlord and the Landlord Related Parties harmless from and
against all claims, liabilities, obligations, penalties, fines, actions, losses,
damages, costs or expenses (including without limitation reasonable attorneys
fees) resulting from any claims that may be made against Landlord by the
proposed transferee or by any real estate brokers or other persons claiming
compensation in connection with the proposed Transfer.

 

  D. Reorganization of Tenant:

Notwithstanding any other provision of this Lease, the provisions of this
Section 17.D shall apply if Tenant is a publicly-held corporation and: (i) there
is a dissolution, merger, consolidation, or other reorganization of or affecting
Tenant, where Tenant is not the surviving corporation, or there is a sale of all
or substantially all of the assets of Tenant, or (ii) there is a sale,
cancellation, surrender, exchange, conversion or any other transfer of stock
involving or consisting of more than fifty percent (50%) of the total combined
voting power of all classes of Tenant’s capital stock issued, outstanding and
entitled to vote for the election of directors, or there is any merger,
consolidation or other reorganization of or affecting Tenant, whether the
foregoing occurs in a single transaction or in multiple steps, and after any one
or more of such events Tenant’s stock is no longer publicly traded. In a
transaction under clause (i) of this Section 17.D, the surviving or acquiring
corporation or entity (“Surviving Entity”) shall promptly execute and deliver to
Landlord an agreement in form reasonably satisfactory to Landlord under which
the Surviving Entity assumes the obligations of Tenant hereunder. In a
transaction or series of transactions under clause (ii) of this Section 17.D,
the entities which as a result of such transaction(s) own a greater than fifty
percent (50%) interest in Tenant (including, without limitation as a result of a
reverse triangular merger or a triangular merger) (collectively the “Acquiring
Entity”) shall promptly execute and

 

 

-23-



--------------------------------------------------------------------------------

deliver to Landlord a guaranty of lease in form reasonably satisfactory to
Landlord under which the Acquiring Entity guarantees the full payment and
performance of the obligations of Tenant under the Lease (“Lease Guaranty”). The
foregoing notwithstanding, in the event the Surviving Entity or Acquiring Entity
is itself not a publicly-traded corporation, but is instead the subsidiary of a
publicly-traded corporation (or a subsidiary of a subsidiary of a
publicly-traded corporation, or a subsidiary in a chain of entities in which one
or more parent corporations are publicly traded), then each publicly-traded
parent corporation in such chain shall be required to execute and deliver to
Landlord the Lease Guaranty. In addition, in the event that after such
acquisition Tenant no longer prepares audited financial statements, then in
addition to the financial statements required to be delivered by Tenant
hereunder, the entity required to execute the Lease Guaranty shall provide
Landlord its audited financial statements at the times and in the manner
required of Tenant hereunder. It is the intent of the parties that after such
any transaction or series of transactions described in this Section 17.D,
Landlord shall be entitled to rely on the creditworthiness of publicly-traded
corporations and to receive audited financial information from publicly-traded
corporations.

 

  E. Permitted Transfers

Provided that Tenant otherwise complies with the provisions of this Section 17,
except the provision requiring prior consent, but otherwise including without
limitation the provisions of Section 17.D, Tenant may enter into any of the
following Transfers (a “Permitted Transfer”) without Landlord’s prior consent,
and Landlord shall not be entitled to terminate the Lease or to receive any part
of any consideration or subrent resulting therefrom that would otherwise be due
pursuant to Sections 17.A and 17.B. Tenant may sublease all or part of the
Premises or assign its interest in this Lease to (i) any corporation which
controls, is controlled by, or is under common control with the original Tenant
to this Lease by means of an ownership interest of more than fifty percent
(50%); (ii) a corporation which results from a merger, consolidation or other
reorganization in which Tenant is not the surviving

corporation, so long as the surviving corporation has a net worth at the time of
such assignment or sublease that is equal to or greater than the net worth of
Tenant immediately prior to such transaction; and (iii) a corporation which
purchases or otherwise acquires all or substantially all of the assets of Tenant
so long as such acquiring corporation has a net worth at the time of such
assignment or sublease that is equal to or greater than the net worth of Tenant
immediately prior to such transaction.

 

  F. Effect of Default:

In the event of Tenant’s default, Tenant hereby assigns all amounts due to
Tenant from any Transfer as security for performance of Tenant’s obligations
under this Lease, and Landlord as assignee of Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such amounts and apply it
toward Tenant’s obligations under this Lease, except that Tenant may collect
such amounts unless a default occurs as described in Section 13 above.
Landlord’s collection of any amounts due from a Transfer shall not constitute an
acceptance by Landlord of attornment by any subtenants, and upon Tenant’s
default Landlord shall have all rights provided by this Lease and applicable
Laws, including without limitation terminating this Lease and any or all
occupants’ rights to possession of the Premises as Landlord shall determine in
Landlord’s sole and absolute discretion. A termination of the Lease due to
Tenant’s default shall not automatically terminate a Transfer then in existence;
rather at Landlord’s election (1) such Transfer shall survive the Lease
termination, (2) the transferee shall attorn to Landlord, and (3) Landlord shall
undertake the obligations of Tenant under the transfer agreement; except that
Landlord shall not be liable for prepaid rent, security deposits or other
defaults of Tenant to the transferee, or for any acts or omissions of Tenant and
Tenant’s Agents.

 

  G. Conveyance by Landlord:

In the event of any transfer of Landlord’s interest in this Lease, the Landlord
herein named (and in case of any subsequent transfer, the then transferor) shall
be automatically freed and relieved from and after the date of such transfer of
all liability for the performance of any

 

 

-24-



--------------------------------------------------------------------------------

covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided, however, that any funds in the hands of
Landlord or the then transferor at the time of such transfer, in which Tenant
has an interest shall be turned over to the transferee and any amount then due
and payable to Tenant by Landlord or the then transferor under any provision of
this Lease shall be paid to Tenant; and provided, further, that upon any such
transfer, the transferee shall be deemed to have assumed, subject to the
limitations of this Section 17above all of the agreements, covenants and
conditions in this Lease to be performed from and after the transfer on the part
of Landlord, it being intended hereby that the covenants and obligations
contained in this Lease to be performed on the part of Landlord shall, subject
as aforesaid, be binding on each Landlord, its successors and assigns, only
during its period of ownership.

 

  H. Successors and Assigns:

Subject to the provisions this Section 17, the covenants and conditions of this
Lease shall apply to and bind the heirs, successors, executors, administrators
and assigns of all Parties hereto; and all parties hereto comprising Tenant
shall be jointly and severally liable hereunder.

 

  I. Sublease Requirements:

With respect to any permitted sublet of the Premises by Tenant to an approved
Subtenant (“Subtenant”), the sublet transaction shall be evidenced by a written
sublease between Tenant and Subtenant (the “Sublease”), The Sublease shall
comply with the following requirements: (i) The form of the Sublease and the
terms and conditions thereof shall be subject to Landlord’s approval which shall
not be withheld unreasonably; (ii) The Sublease shall provide that it is subject
to and shall incorporate by reference all of the terms and conditions of this
Lease, except those terms and conditions relating to Rent, Additional Rent, and
any other amount due under this Lease; (iii) The Sublease shall provide that the
Subtenant shall have no right to exercise any option or other right granted to
Tenant in this Lease, unless the Sublease resulted from a Permitted Transfer;
(iv) The Sublease shall contain a mutual waiver of subrogation

among the subtenant, Tenant and Landlord, and each shall require its insurance
policies to acknowledge such waiver of subrogation; (v) The Sublease shall
provide that all requirements of the Lease applicable to subleases shall be
applicable to sub-subleases; (vi) The Sublease shall require Subtenant, acting
through Tenant, to obtain Landlord’s prior written approval, not to be
unreasonably withheld, to any alteration to the Premises to the same extent
Tenant is required by this Lease to obtain such consent; (vii) The Sublease
shall require Subtenant to send Landlord copies of any and all material notices
concerning the Premises that Subtenant is obligated to provide to Tenant and
Tenant to send Landlord copies of any and all material notices concerning the
Premises that Tenant is obligated to provide to Subtenant; (viii) The Sublease
shall provide that, at Landlord’s option, the Sublease shall not terminate in
the event that this Lease terminates and shall require Subtenant to execute an
attornment agreement if Landlord, in its sole and absolute discretion, shall
elect to have the Sublease continue beyond the date of termination of this
Lease; and (ix) The Sublease shall require the Subtenant to agree that on
receipt of notice from Landlord that Tenant has defaulted, Subtenant shall pay
all sums due under the Sublease to Landlord.

 

18. OPTION TO EXTEND THE LEASE TERM:

 

  A. Grant and Exercise of Option:

Landlord grants to Tenant, subject to the terms and conditions set forth in this
Section 18 one (1) option (the “Option”) to extend the Lease Term for an
additional term (“Option Term”) of sixty (60) months. This Option shall be
exercised, if at all, by written notice to Landlord no earlier than eighteen
(18) months prior to the date the Lease Term would expire but for such exercise
but no later than twelve (12) months prior to the date the Lease Term would
expire but for such exercise, time being of the essence for the giving of such
notice. If Tenant exercises an Option, all of the terms, covenants and
conditions of this Lease shall apply, provided that Base Monthly Rent for the
Premises payable by Tenant during the Option Term shall be the greater of
(i) the Base Monthly Rent applicable to the period

 

 

-25-



--------------------------------------------------------------------------------

immediately prior to the commencement of the Option Term, or (ii) ninety five
percent (95%) of the Fair Market Rental as hereinafter defined. Notwithstanding
anything herein to the contrary, (i) if Tenant is in monetary or material
non-monetary default under any of the terms, covenants or conditions of this
Lease either at the time Tenant exercises the Option or at any time thereafter
prior to the commencement date of the Option Term, or (ii) if the net worth of
Tenant as reported in Tenant’s most recent financial statements is less than the
net worth of Tenant as of the date of execution of this Lease, then Landlord
shall have, in addition to all of Landlord’s other rights and remedies provided
in this Lease, the right to terminate the Option upon notice to Tenant, in which
event the Lease Term shall not be extended pursuant to this Section 18.A. As
used herein, the term “Fair Market Rental” is defined as the rental and all
other monetary payments, including any escalations and adjustments thereto
(including without limitation Consumer Price Indexing) that Landlord could
obtain during the Option Term from a third party desiring to lease the Premises,
based upon the (i) current use and other potential uses of the Premises, as
determined by the rents then obtainable for renewals of leases of space
comparable in age and quality to the Premises in the same real estate submarket
as the Building and (ii) the credit standing and financial stature of the
Tenant. The appraisers shall be instructed that the foregoing five percent
(5.0%) discount is intended to offset comparable rents that include the
following costs which Landlord will not incur in the event Tenant exercises its
option (i) brokerage commissions, (ii) tenant improvement or relocation
allowances, (iii) vacancy costs, and (iv) other concessions or inducements.

 

  B. Determination of Fair Market Rental:

If Tenant exercises an Option, Landlord shall send Tenant a notice setting forth
the Fair Market Rental for the Option Term within thirty (30) days following the
date of exercise. If Tenant disputes Landlord’s determination of Fair Market
Rental for the Option Term, Tenant shall, within thirty (30) days after delivery
to Tenant of Landlord’s notice setting forth Fair Market Rental for the Option
Term, send to Landlord a notice stating that Tenant either elects to terminate
its

exercise of the Option, in which event the Option shall lapse and this Lease
shall terminate on the Expiration Date, or that Tenant disagrees with Landlord’s
determination of Fair Market Rental for the Option Term and elects to resolve
the disagreement as provided in Section 18.C below. If Tenant does not timely
send Landlord a notice as provided in the previous sentence, Landlord’s
determination of Fair Market Rental shall be the Base Monthly Rent payable by
Tenant during the Option Term. If Tenant elects to resolve the disagreement as
provided in Section 18.C below and such procedures are not concluded prior to
the commencement date of the Option Term, Tenant shall pay to Landlord as Base
Monthly Rent the Fair Market Rental as determined by Landlord in the manner
provided above. If the Fair Market Rental as finally determined pursuant to
Section 18.C is greater than Landlord’s determination, Tenant shall pay Landlord
the difference between the amount paid by Tenant and the Fair Market Rental as
so determined in Section 18.C within thirty (30) days after such determination.
If the Fair Market Rental as finally determined in Section 18.C is less than
Landlord’s determination, the difference between the amount paid by Tenant and
the Fair Market Rental as so determined in Section 18.C shall be credited
against the next installments of Base Monthly Rent due from Tenant to Landlord
hereunder.

 

  C. Resolution of a Disagreement over the Fair Market Rental:

Any disagreement regarding Fair Market Rental shall be resolved as follows:
Within thirty (30) days after Tenant’s response to Landlord’s notice setting
forth the Fair Market Rental, Landlord and Tenant shall meet at a mutually
agreeable time and place, in an attempt to resolve the disagreement. If within
the 30-day consultation period referred to above, Landlord and Tenant cannot
reach agreement as to Fair Market Rental, each party shall select one appraiser
to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above. If only one appraisal is submitted within the requisite
time period, it shall

 

 

-26-



--------------------------------------------------------------------------------

be deemed as Fair Market Rental. If both appraisals are submitted within such
time period and the two appraisals so submitted differ by less than ten percent
(10%) of the higher appraisal, the average of the two shall be deemed as Fair
Market Rental. If the two appraisals differ by more than 10% of the higher
appraisal, the appraisers shall immediately select a third appraiser who shall,
within thirty (30) days after his selection, make and submit to Landlord and
Tenant a determination of Fair Market Rental. This third appraisal will then be
averaged with the closer of the two previous appraisals and the result shall be
Fair Market Rental, or if it is in the middle of the two (2) previous appraisals
the third appraisal shall be the Fair Market Rental. All appraisers specified
pursuant to this Section 18.C shall be members of the American Institute of Real
Estate Appraisers with not less than ten (10) years experience appraising office
and industrial properties in the Santa Clara Valley. Each party shall pay the
cost of the appraiser selected by such party and one-half of the cost of the
third appraiser.

 

  D. Personal to Tenant:

All Options provided to Tenant in this Lease are personal and granted to OCZ
Technology Group, Inc. (and its Permitted Transferees) and are not exercisable
by any third party (other than a Permitted Transferee) should Tenant assign or
sublet all or a portion of its rights under this Lease, unless Landlord consents
to permit exercise of any option by any assignee or subtenant, in Landlord’s
sole and absolute discretion. In the event Tenant has multiple options to extend
this Lease, a later Option to extend the Lease cannot be exercised unless the
prior Option has been properly exercised and the Option Term for that exercised
prior Option has commenced.

 

19. GENERAL PROVISIONS:

 

  A. Attorney’s Fees:

In the event a suit or alternative form of dispute resolution is brought for the
possession of the Premises, for the recovery of any sum due hereunder, to
interpret the Lease, or because of the breach of any other covenant herein; then
the

losing party shall pay to the prevailing party reasonable attorney’s fees and
costs incurred in connection with such proceeding, including the expense of
expert witnesses, depositions and court testimony. The prevailing party shall
also be entitled to recover all costs and expenses including reasonable
attorney’s fees incurred in enforcing any judgment or award against the other
party. The foregoing provision relating to post-judgment costs is severable from
all other provisions of this Lease.

 

  B. Authority of Parties:

If Tenant is a corporation, partnership or other entity, Tenant represents and
warrants that Tenant is duly formed and in good standing, that each individual
signing this Lease is duly authorized to execute and deliver this Lease on
behalf of Tenant and to bind Tenant to this Lease in accordance with Tenant’s
governing documents, and that this Lease is binding upon Tenant in accordance
with its terms. At Landlord’s request, Tenant shall provide Landlord with
corporate resolutions or other proof in a form acceptable to Landlord, of the
authorizations described in this Section 19.B

If Landlord is a corporation, partnership or other entity, Landlord represents
and warrants that Landlord is duly formed and in good standing, that each
individual signing this Lease is duly authorized to execute and deliver this
Lease on behalf of Landlord and to bind Landlord to this Lease in accordance
with Landlord’s governing documents, and that this Lease is binding upon
Landlord in accordance with its terms.

 

  C. Brokers:

Tenant represents it has not utilized or contacted a real estate broker or
finder with respect to this Lease other than Studley and Black Hawk Capital
Group, and Tenant agrees to indemnify, defend with counsel reasonably acceptable
to Landlord and hold Landlord and the Landlord Related Parties harmless from and
against all claims, liabilities, obligations, penalties, fines, actions, losses,
damages, costs or expenses (including without limitation reasonable attorneys
fees) asserted by any other broker or finder claiming through Tenant.

 

 

-27-



--------------------------------------------------------------------------------

Landlord represents it has not utilized or contacted a real estate broker or
finder with respect to this Lease, and Landlord agrees to indemnify, defend with
counsel reasonably acceptable to Tenant and hold Tenant and Tenant’s Agents
harmless from and against all claims, liabilities, obligations, penalties,
fines, actions, losses, damages, costs or expenses (including without limitation
reasonable attorneys fees) asserted by any other broker or finder claiming
through Landlord.

 

  D. Choice of Law:

This Lease shall be governed by and construed in accordance with California law.
Venue for all court proceedings or alternative forms of dispute resolution
proceedings shall be Santa Clara County, California

 

  E. ARBITRATION OF DISPUTES:

LANDLORD AND TENANT AND ANY OTHER PARTY THAT MAY BECOME A PARTY TO THIS LEASE OR
BE DEEMED A PARTY TO THIS LEASE, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND
SUBTENANTS, AGREE THAT, EXCEPT FOR ANY CLAIM BY LANDLORD FOR (I) UNLAWFUL
DETAINER, (II) TENANT’S FAILURE TO PAY THE BASE MONTHLY RENT, OR (III) WITHIN
THE JURISDICTION OF THE SMALL CLAIMS COURT (WHICH SMALL CLAIMS COURT SHALL BE
THE SOLE COURT OF COMPETENT JURISDICTION FOR SUCH SMALL CLAIMS MATTER), ANY
CONTROVERSY, DISPUTE, OR CLAIM OF WHATEVER NATURE ARISING OUT OF, IN CONNECTION
WITH OR IN RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT, OR STATUTE, SHALL BE RESOLVED AT
THE REQUEST OF ANY PARTY TO THIS LEASE, OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS
AND SUBTENANTS, THROUGH DISPUTE RESOLUTION PROCESS ADMINISTERED BY J.A.M.S. OR
ANOTHER

JUDICIAL MEDIATION SERVICE MUTUALLY ACCEPTABLE TO THE PARTIES LOCATED IN SANTA
CLARA COUNTY, CALIFORNIA. THE DISPUTE RESOLUTION PROCESS SHALL CONSIST OF A
FINAL AND BINDING ARBITRATION ADMINISTERED BY AND IN ACCORDANCE WITH THE THEN
EXISTING RULES AND PRACTICES OF J.A.M.S. OR OTHER JUDICIAL MEDIATION SERVICE
SELECTED, AND JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR(S) MAY BE
ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF AS PROVIDED BY
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 ET. SEQ, AS SAID STATUTES THEN
APPEAR, INCLUDING ANY AMENDMENTS TO SAID STATUTES OR SUCCESSORS TO SAID STATUTES
OR AMENDED STATUTES, EXCEPT THAT IN NO EVENT SHALL THE PARTIES BE ENTITLED TO
PROPOUND INTERROGATORIES OR REQUESTS FOR ADMISSIONS DURING THE ARBITRATION
PROCESS. THE ARBITRATOR SHALL BE A RETIRED JUDGE OR A LICENSED CALIFORNIA
ATTORNEY. THE VENUE FOR ANY SUCH ARBITRATION SHALL BE IN SANTA CLARA COUNTY,
CALIFORNIA.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THIS “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

 

 

-28-



--------------------------------------------------------------------------------

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THIS “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

Landlord:                  Tenant:             

 

  F. Entire Agreement:

This Lease and the exhibits attached hereto contain all of the agreements and
conditions made between the Parties hereto and may not be modified orally or in
any other manner other than by written agreement signed by all parties hereto or
their respective successors in interest. This Lease supersedes and revokes all
previous negotiations, letters of intent, lease proposals, brochures,
agreements, representations, promises, warranties, and understandings, whether
oral or in writing, between the parties or their respective representatives or
any other person purporting to represent Landlord or Tenant.

 

  G. Entry by Landlord:

Upon prior notice to Tenant (except in case of emergency, where no prior notice
shall be required) and subject to Tenant’s reasonable security regulations,
Tenant shall permit Landlord and Landlord’s agents to enter into and upon the
Premises at all reasonable times, and without any rent abatement or reduction or
any liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises thereby occasioned, for the following purposes: (i) inspecting and
maintaining the Premises; (ii) making repairs, alterations or additions to the
Premises; (iii) erecting additional building(s) and improvements on the land
where the Premises are situated or on adjacent land owned by Landlord;
(iv) performing any obligations of Landlord under the Lease including
remediation of Hazardous Materials if determined to be the responsibility of
Landlord, (v) posting and keeping posted thereon notices of non responsibility
for any construction, alteration or repair thereof, as required or permitted by
any

law, and (vi) placing “For Sale” signs, and showing the Premises to Landlord’s
existing or potential successors, purchasers and lenders. Tenant shall permit
Landlord and Landlord’s agents, at any time within eighteen (18) months prior to
the Expiration Date (or at any time during the Lease Term that Tenant is in
default hereunder), to place upon the Premises “For Lease” signs, and exhibit
the Premises to real estate brokers and prospective tenants at reasonable hours.

 

  H. Estoppel Certificates:

At any time during the Lease Term, Tenant shall, within ten (10) business days
following written notice from Landlord, execute and deliver to Landlord a
written statement certifying, if true, the following: (i) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification); (ii) the date to which rent and other charges are paid in
advance, if any; (iii) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on Landlord’s part hereunder (or specifying such defaults
if they are claimed); and (iv) such other information as Landlord may reasonably
request. Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of Landlord’s interest in the Premises. Tenant’s
failure to deliver such statement within such time shall be conclusive upon the
Tenant that this Lease is in full force and effect without modification, except
as may be represented by Landlord, and that there are no uncured defaults in
Landlord’s performance. Tenant agrees to provide, within five (5) days of
Landlord’s request, Tenant’s most recent three (3) years of audited (or if
audited is unavailable, certified) financial statements for Landlord’s use in
financing or sale of the Premises or Landlord’s interest therein.

 

  I. Exhibits:

All exhibits referred to are attached to this Lease and incorporated by
reference.

 

  J. Interest:

All rent due hereunder, if not paid when due, shall bear interest at the Agreed
Interest Rate.

 

 

-29-



--------------------------------------------------------------------------------

This provision shall survive the expiration or sooner termination of the Lease.
Despite any other provision of this Lease, the total liability for interest
payments shall not exceed the limits, if any, imposed by the usury laws of the
State of California. Any interest paid in excess of those limits shall be
refunded to Tenant by application of the amount of excess interest paid against
any sums outstanding in any order that Landlord requires. If the amount of
excess interest paid exceeds the sums outstanding, the portion exceeding those
sums shall be refunded in cash to Tenant by Landlord. To ascertain whether any
interest payable exceeds the limits imposed, any non-principal payment
(including late charges) shall be considered to the extent permitted by law to
be an expense, fee or premium rather than interest.

K. Modifications Required by Lender:

If any lender of Landlord or ground lessor of the Premises requires a
modification of this Lease that will not increase Tenant’s cost or expense or
materially or adversely change Tenant’s rights and obligations, this Lease shall
be so modified and Tenant shall execute whatever documents are required and
deliver them to Landlord within ten (10) days after the request.

L. No Presumption Against Drafter:

Landlord and Tenant understand, agree and acknowledge that this Lease has been
freely negotiated by both Parties; and that in any controversy, dispute, or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

M. Notices:

All notices, demands, requests, or consents required to be given under this
Lease shall be sent in writing by U.S. certified mail, return receipt requested,
or by personal delivery addressed to the party to be notified at the address for
such party specified in Section 1 above of this Lease, or to such other place as
the party to be notified

may from time to time designate by at least fifteen (15) days prior notice to
the notifying party. When this Lease requires service of a notice, that notice
shall be deemed to constitute and satisfy the requirements of any equivalent or
similar statutory notice, including any notices required by Code of Civil
Procedure Section 1161 or any similar or successor statute..

N. Property Management:

In addition, Tenant agrees to pay Landlord along with the expenses to be
reimbursed by Tenant a monthly fee for management services rendered by either
Landlord or a third party manager engaged by Landlord (which may be a party
affiliated with Landlord), in the amount of three percent (3%) of the Base
Monthly Rent.

O. Rent:

All monetary sums due from Tenant to Landlord under this Lease, including,
without limitation those referred to as “additional rent”, shall be deemed as
rent.

P. Representations:

Except for the provisions of this Lease, Tenant acknowledges that neither
Landlord nor any of its employees or agents have made any agreements,
representations, warranties or promises with respect to the Premises or Project
or with respect to present or future rents, expenses, operations, tenancies or
any other matter. Except as herein expressly set forth herein, Tenant relied on
no statement of Landlord or its employees or agents for that purpose.

Q. Rights and Remedies:

Subject to Section 13 above, all rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law, and are in addition to all
other rights and remedies in law and in equity.

R. Severability:

If any term or provision of this Lease is held unenforceable or invalid by a
court of competent jurisdiction, the remainder of the Lease shall not be
invalidated thereby but shall be enforceable in accordance with its terms,
omitting the invalid or unenforceable term.

 

 

-30-



--------------------------------------------------------------------------------

S. Submission of Lease:

Submission of this document for examination or signature by the Parties does not
constitute an option or offer to lease the Premises on the terms in this
document or a reservation of the Premises in favor of Tenant. This document is
not effective as a lease or otherwise until executed and delivered by both
Landlord and Tenant.

T. Subordination:

This Lease is subject and subordinate to ground and underlying leases, mortgages
and deeds of trust (collectively “Encumbrances”) which may now affect the
Premises, to any covenants, conditions or restrictions of record, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, if the holder or holders of any such Encumbrance (“Holder”)
require that this Lease be prior and superior thereto, within ten (10) business
days after written request of Landlord to Tenant, Tenant shall execute, have
acknowledged and deliver all documents or instruments, in the form presented to
Tenant, which Landlord or Holder deems necessary or desirable for such purposes.
Landlord shall have the right to cause this Lease to be and become and remain
subject and subordinate to any and all Encumbrances which are now or may
hereafter be executed covering the Premises or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided only, that with respect to
Encumbrances created after the Effective Date, in the event of termination of
any such lease or upon the foreclosure of any such mortgage or deed of trust,
Holder agrees to recognize Tenant’s rights under this Lease as long as Tenant is
not then in default and continues to pay Base Monthly Rent and additional rent
and observes and performs all required provisions of this Lease. Within ten
(10) business days after Landlord’s written request,

Tenant shall execute any documents required by Landlord or the Holder to make
this Lease subordinate to any lien of the Encumbrance; provided the same include
the above referenced acknowledgement and non-disturbance. If Tenant fails to do
so, then in addition to such failure constituting a default by Tenant, it shall
be deemed that this Lease is so subordinated to such Encumbrance.
Notwithstanding anything to the contrary in this Section 19.T, Tenant hereby
attorns and agrees to attorn to any entity purchasing or otherwise acquiring the
Premises at any sale or other proceeding or pursuant to the exercise of any
other rights, powers or remedies under such Encumbrance.

U. Survival of Indemnities:

All indemnification, defense, and hold harmless obligations of Landlord and
Tenant under this Lease shall survive the expiration or sooner termination of
the Lease.

V. Time:

Time is of the essence hereunder.

W. Transportation Demand Management Programs:

Should a government agency or municipality require Landlord to institute TDM
(Transportation Demand Management) facilities and/or programs, Tenant agrees
that the cost of TDM imposed facilities and programs required on the Premises,
including but not limited to employee showers, lockers, cafeteria, or lunchroom
facilities, shall be paid by Tenant. Further, any ongoing costs or expenses
associated with a TDM program which are required for the Premises and not
provided by Tenant, such as an on-site TDM coordinator, shall be provided by
Landlord with such costs being included as additional rent and reimbursed to
Landlord by Tenant within thirty (30) days after demand. If TDM facilities and
programs are instituted on a Project wide basis, Tenant shall pay its allocable
share of such costs in accordance with Section 8.E above.

 

 

-31-



--------------------------------------------------------------------------------

X. Waiver of Right to Jury Trial:

To the extent then authorized by law as of the time of any actual litigation
between them and to the extent not already encompassed within the various
agreements to arbitrate otherwise contained herein, and as an alternative to
arbitration should arbitration for any reason not be enforced, Landlord and
Tenant waive their respective rights to trial by jury of any contract or tort
claim, counterclaim, cross-complaint, or cause of action in any action,
proceeding, or hearing brought by either party against the other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, or Tenant’s use or occupancy of the Premises, including any
claim of injury or damage or the enforcement of any remedy under any current or
future law, statute, regulation, code, or ordinance.

Y. General:

The captions and Section headings of this Lease are for convenience of reference
only, and shall not be used to limit, extend or interpret the meaning of any
part of this Lease. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document. All agreements by Tenant contained in this Lease, whether
expressed as covenants or conditions, shall be construed to be both covenants
and conditions, conferring upon Landlord, in the event of a breach thereof, the
right to terminate this Lease.


 

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

Landlord:

SI 23, LLC,

a California limited liability company

 

By: Sobrato Interests 3,

a California limited partnership

Its: Sole Member

 

  By: Sobrato Development Companies, LLC,

a California limited liability company

  Its: General Partner

 

  By: /s/ John Michael Sobrato                    

John Michael Sobrato

  Its: Manager

Tenant:

OCZ Technology Group, Inc.,

a Delaware Corporation

 

By:   /s/ Arthur F. Knapp Its:   CFO

 

-33-



--------------------------------------------------------------------------------

EXHIBIT “A”—Premises & Building

 

-34-



--------------------------------------------------------------------------------

EXHIBIT “B”—Project

 

-35-



--------------------------------------------------------------------------------

 

LOGO [g341378g39t50.jpg]

 

-36-